
	
		II
		110th CONGRESS
		1st Session
		S. 567
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2007
			Mr. Levin (for himself
			 and Mr. McCain) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for fiscal year 2008 for
		  military activities of the Department of Defense, to prescribe military
		  personnel strengths for fiscal year 2008, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2008.
		2.Table of
			 contents
			(a)DivisionsThis
			 Act is organized into two divisions as follows:
				(1)Division
			 ADepartment of Defense Authorizations.
				(2)Division
			 BMilitary Construction Authorizations.
				(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of contents.
					DIVISION A—Department of defense authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of Appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide activities.
					Sec. 105. Rapid Acquisition Fund.
					Sec. 106. Joint Improvised Explosive Device Defeat
				Fund.
					Subtitle B—Army Programs
					Sec. 111. Multiyear procurement authority for Army
				programs.
					Subtitle C—Navy Programs
					Sec. 121. Multiyear procurement authority for Virginia Class
				submarine program.
					TITLE II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					Subtitle A—Authorization of Appropriations
					Sec. 201. Authorization of appropriations.
					Subtitle B—Missile Defense Programs
					Sec. 211. Fielding of ballistic missile defense
				capabilities.
					TITLE III—Operation and maintenance
					Subtitle A—Authorization of Appropriations
					Sec. 301. Operation and maintenance funding.
					Sec. 302. Working capital funds.
					Sec. 303. Other Department of Defense programs.
					Subtitle B—Environmental Provisions
					Sec. 311. Reimbursement of Environmental Protection Agency for
				certain costs in connection with the Arctic Surplus Superfund Site, Fairbanks,
				Alaska.
					Sec. 312. Payment to EPA of stipulated penalties in connection
				with Jackson Park Housing Complex, Washington.
					Sec. 313. Promoting privately conducted responsible, compliant,
				and economically beneficial environmental restoration at closed
				installations.
					Sec. 314. Range management.
					Sec. 315. Air quality plans.
					Sec. 316. Enhanced encroachment protection.
					Sec. 317. Reimbursement of Environmental Protection Agency for
				certain costs in connection with Moses Lake Wellfield Superfund Site, Moses
				Lake, Washington.
					Subtitle C—Workplace and Depot Issues
					Sec. 321. Modification of prohibition on contracts for
				performance of firefighting or security-guard functions.
					Sec. 322. Flexibility in use of low density/high demand
				military personnel.
					Subtitle D—Other Matters
					Sec. 331. Reimbursement for National Guard military support to
				civilian law enforcement.
					Sec. 332. Extend period to transfer funds into the foreign
				currency fluctuations account.
					Sec. 333. Availability of Appropriations for unusual cost
				overruns and for changes in scope of work for ship overhaul, maintenance, and
				repair.
					Sec. 334. Reauthorization of aviation insurance
				program.
					Sec. 335. Reasonable restrictions on the payment of full
				replacement value for personal property claims.
					TITLE IV—Military personnel authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support
				of the reserves.
					Sec. 413. End strengths for military technicians (dual
				status).
					Sec. 414. Fiscal year 2008 limitation on number of non-dual
				status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be
				on active duty for operational support.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
					Sec. 422. Armed Forces Retirement Home.
					TITLE V—Military personnel policy
					Subtitle A—Officer Personnel Policy
					Sec. 501. Increase in authorized strengths for Army officers on
				active duty in the grade of major to meet new force structure
				requirements.
					Sec. 502. Increase in authorized strengths for Navy officers on
				active duty in the grades of lieutenant commander, commander, and captain to
				meet new force structure requirements.
					Sec. 503. Enhanced authority for reserve general and flag
				officers to serve on active duty.
					Sec. 504. Reenlistment of officers in their former enlisted
				grade.
					Sec. 505. Discharge of probationary officers and force shaping
				authority.
					Sec. 506. Addition of all Navy permanent military professors to
				the list of exemptions to DOPMA authorized grade limitations.
					Sec. 507. Mandatory separation of reserve officers in the grade
				of lieutenant general or vice admiral.
					Sec. 508. Adjustments in payment of continuation of pay in
				disability claims.
					Sec. 509. Temporary suspension of eligibility for education
				benefit.
					Sec. 510. Increased tenure for general and flag
				officers.
					Sec. 511. Amendment of years of service provision to conform
				with extended mandatory retirement age for active-duty general and flag
				officers.
					Subtitle B—Reserve Component Matters
					Sec. 521. Duty of regular members of the Army and Air Force
				with the National Guard.
					Sec. 522. Enforcement of voluntary service
				agreements.
					Sec. 523. Benefits for certain National Guard duty.
					Sec. 524. Continued service within two years of retirement
				eligibility.
					Sec. 525. Increase in the period of temporary Federal
				recognition from six to twelve months.
					Sec. 526. Nuclear officer incentive pay: continuation pay
				eligibility.
					Subtitle C—Education and Training
					Sec. 531. Issue of serviceable material other than to Armed
				Forces.
					Sec. 532. Authority for permanent professors at the service
				military academies or military graduate schools to sit as members of promotion
				boards.
					Sec. 533. Career military professors of the Navy:
				promotions.
					Subtitle D—General Service Authorities
					Sec. 541. Shorten eight year mandatory service obligation for
				qualified health professionals in critical specialties.
					Sec. 542. Reinstatement of enhanced authority for selective
				early retirement.
					Subtitle E—Military Justice Matters
					Sec. 551. Permit secretary to designate persons eligible for
				legal assistance.
					Subtitle F—Defense Dependents Education System
					Sec. 561. Private tuition for military dependents in remote
				overseas areas.
					Subtitle G—Other Matters
					Sec. 571. Elimination of annual limit on number of ROTC
				scholarships under Army Reserve and National Guard program.
					Sec. 572. Creation of uniform military band performance
				authority; clarification of circumstances that create competition with local
				civilian musicians.
					Sec. 573. Recovery of missing military property by the Navy and
				Marine Corps.
					Sec. 574. Flexible management of deployments of
				members.
					TITLE VI—Compensation and other personnel benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Allowance for reserve screening.
					Sec. 602. JROTC instructor stipends for hard-to-fill
				areas.
					Sec. 603. Income replacement payments for Reserves experiencing
				extended and frequent mobilization for active duty service.
					Sec. 604. Revisions to tuition assistance
				authority.
					Sec. 605. Montgomery GI Bill for the Selected Reserve benefits
				for certain members affected by force shaping initiatives.
					Sec. 606. Extended servicemembers' group life
				insurance.
					Sec. 607. Modification of Montgomery GI Bill participation
				election and educational loan repayment.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pays
				for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay
				authorities for certain health care professionals.
					Sec. 613. One-year extension of special pay and bonus
				authorities for nuclear officers.
					Sec. 614. Exception to 25 years of active duty limit for
				receipt of critical skills retention bonus.
					Sec. 615. Enhancement of Referral Bonus to Encourage Service in
				the Army.
					Sec. 616. Enhancement of Selected Reserve accession bonus
				authority.
					Sec. 617. Special pay: reenlistment bonus for members of the
				Selected Reserve.
					Sec. 618. Increase in incentive special pay and multiyear
				retention bonus for medical officers of the Armed Forces.
					Sec. 619. Increase in dental officer additional special
				pay.
					Sec. 620. Accession bonus for participants in the Armed Forces
				health professional scholarship and financial assistance program.
					Subtitle C—Retired Pay and Survivor Benefits
					Sec. 621. Waiver of recoupment of overpayments of retired pay
				to spouse or former spouse as a result of retroactive disability
				determination.
					Sec. 622. Survivor benefit plan; extension of period for
				election deemed to have been made.
					Sec. 623. Allowing member to submit application for direct
				payment.
					Sec. 624. Division of retired pay to be based on member's
				length of service and pay grade at time of divorce.
					Sec. 625. Increases for divisions of retired pay expressed as a
				dollar amount.
					Sec. 626. Lump sum payments to former spouses of members of the
				uniformed services.
					Sec. 627. Prohibit court-ordered payments before retirement
				based on imputation of retired pay.
					Sec. 628. Revocation of ten-year rule for direct payment of
				retired pay.
					Sec. 629. Survivor benefit plan; multiple
				beneficiaries.
					Sec. 630. Survivor benefit plan; financial responsibility for
				survivor benefit plan participation.
					Sec. 631. Survivor benefit plan; presumptive proportionate
				share.
					Subtitle D—Commissary and Nonappropriated Fund Instrumentality
				Benefits
					Sec. 641. Continuation of commissary and exchange
				privileges.
					Subtitle E—Other Matters
					Sec. 651. Change in the definition of sea duty for career sea
				pay to include multi-crew ships.
					Sec. 652. Establishment of Army incentive fund.
					Sec. 653. Expansion of Selected Reserve education loan
				repayment program.
					Sec. 654. Reemployment rights following certain National Guard
				duty.
					Sec. 655. Allow member To waive notice and provide court order
				upon request.
					Sec. 656. Disregard periods of confinement for dependent
				victims of abuse.
					Sec. 657. Clarifying amendment regarding jurisdiction for
				purposes of allocation of retired pay under the Uniformed Services Former
				Spouse Protection Act.
					Sec. 658. Overseas naturalization of military family
				members.
					TITLE VII—HEALTH CARE PROVISIONS
					TRICARE Program
				Improvements
					Sec. 701. Revising TRICARE program cost sharing
				amounts.
					Sec. 702. Exclusion of surrogacy maternity and infant
				care.
					Sec. 703. Suspension of health care eligibility for
				fraud.
					TITLE VIII—Acquisition policy, acquisition management, and
				related matters
					Subtitle A—Acquisition Policy and Management
					Sec. 801. Unified combatant command for joint warfighting
				experimentation: acquisition authority.
					Sec. 802. Limited authorization to acquire items produced in
				Iraq or Afghanistan for use by Iraqi or Afghani forces.
					Sec. 803. Authority to use simplified acquisition procedures
				for certain commercial items.
					Sec. 804. Minimum annual purchase for Civil Reserve Air Fleet
				contracts.
					Sec. 805. Streamline jurisdiction over government contract
				claims, disputes and appeals arising out of maritime contracts.
					Sec. 806. Revisions to required receipt objectives for
				previously authorized disposals from the national defense
				stockpile.
					Subtitle B—Amendments to General Contracting Authorities,
				Procedures, and Limitations
					Sec. 811. Repealing the sunset provision of the Acquisition
				Workforce Training Fund.
					Sec. 812. Revitalization of Department of Defense
				laboratories.
					Sec. 813. Extension of the authority to carry out certain
				prototype projects.
					Sec. 814. Qualifications for public aircraft status of aircraft
				under contract with the Armed Forces.
					Sec. 815. Extending the determination of shortage category
				positions for certain Federal acquisition positions.
					Sec. 816. Multiyear procurement authority for electricity from
				renewable energy sources.
					Sec. 817. Exemption for Special Operations Command.
					Subtitle C—Other Matters
					Sec. 821. Applicability of statutory executive compensation cap
				made prospective.
					Sec. 822. Authority to appoint an acting chair for the Cost
				Accounting Standards Board.
					Sec. 823. Small business innovation research awards; use of
				program funds for administrative costs.
					Sec. 824. Small business innovation research program;
				discretionary technical assistance.
					TITLE IX—Department of defense organization and
				management
					Subtitle A—Department of Defense Management
					Sec. 901. Department of Defense Board of Actuaries.
					Sec. 902. Limitation on major Department of Defense
				headquarters activities personnel.
					Sec. 903. Flexibility to adjust the number of Army deputy
				chiefs of staff and assistant chiefs of staff.
					Sec. 904. Receipts for employees and military members of the
				Department of Defense.
					Sec. 905. Centers for Excellence in Human Rights.
					Subtitle B—Chemical demilitarization program
					Sec. 911. Change in termination requirement for Chemical
				Demilitarization Citizens’ Advisory Commissions.
					Subtitle C—Intelligence-related matters
					Sec. 921. Repeal of standards of mandatory disqualification
				from eligibility for Department of Defense security clearance.
					Sec. 922. Technical amendments to title 10, United States Code,
				arising from enactment of the Intelligence Reform and Terrorism Prevention Act
				of 2004.
					Sec. 923. Protection of information regarding weapons of mass
				destruction.
					Sec. 924. Prohibition on disclosure of certain geodetic
				products.
					TITLE X—General provisions
					Subtitle A—Financial matters
					Sec. 1001. Repeal of requirement for two-year budget cycle for
				the Department of Defense.
					Sec. 1002. Short-term investment of burden sharing
				contributions from Republic of Korea.
					Sec. 1003. Increase limitation on advance billing of Working
				Capital Fund customers.
					Subtitle B—Policy Relating to Vessels and
				Shipyards
					Sec. 1011. Temporary waiver of the minimum aircraft carrier
				requirement.
					Sec. 1012. Disposals to foreign nations.
					Subtitle C—Counter-drug activities
					Sec. 1021. Use of funds for counter-drug and
				counter-terrorism.
					Subtitle D—Matters related to homeland security
					Sec. 1031. Support to national special security events and
				other critical national security activities.
					Subtitle E—Other matters
					Sec. 1041. Protection of Department of Defense persons
				designated by the Secretary of Defense.
					Sec. 1042. Clarification of jurisdiction of the United States
				District Courts to hear bid protest disputes involving maritime
				contracts.
					Sec. 1043. Cancellation of use of aircraft for proficiency
				flying: limitation.
					Sec. 1044. Prompt conversion of Army forces in
				Hawaii.
					Sec. 1045. Expand cooperative agreement authority for
				management of cultural resources to include off-installation
				mitigation.
					TITLE XI—Civilian personnel matters
					Sec. 1101. Compensation for Federal wage system employees for
				certain travel hours.
					Sec. 1102. Special benefits for civilian employees assigned on
				deployment temporary change of station.
					Sec. 1103. Authority to waive limitation on premium pay for
				Federal civilian employees.
					Sec. 1104. Increase in authorized number of defense
				intelligence senior executive service employees.
					Sec. 1105. Accumulation of annual leave by senior level
				employees.
					Sec. 1106. Travel compensation for prevailing rate
				employees.
					Sec. 1107. Annuity commencing dates.
					Sec. 1108. Life insurance coverage for employees called to
				active duty.
					Sec. 1109. Flexibility in setting pay for employees who move
				from a Department of Defense or Coast Guard nonappropriated fund
				instrumentality position to a DoD or Coast Guard position in the general
				schedule pay system.
					Sec. 1110. Informing government contractor employees of their
				whistleblower rights.
					TITLE XII—Matters relating to foreign nations
					Subtitle A—Assistance and Training
					Sec. 1201. Authority to train and equip foreign personnel to
				assist in accounting for missing personnel.
					Sec. 1202. Provision of support and services to foreign
				military and state aircraft.
					Subtitle B—Nonproliferation matters and countries of
				concern
					Sec. 1211. Repeal of certain laws pertaining to the Joint
				Committee for the Review of Counterproliferation Programs.
					Subtitle C—Other matters
					Sec. 1221. Cooperative research and development agreements:
				NATO organizations; allied and friendly foreign countries.
					Sec. 1222. Amendment to the composition of the Board of
				Visitors of the Western Hemisphere Institute for Security
				Cooperation.
					Sec. 1223. Accept funds from the Government of
				Palau.
					Sec. 1224. Sharing risks in international
				operations.
					TITLE XIII—Matters related to defense against terrorism and
				related security matters
					Sec. 1301. Rationalizing rewards for assistance in combating
				terrorism.
					TITLE XIV—Additional authorizations for increased costs due to
				the global war on terror for military activities and military construction for
				fiscal year 2008
					Sec. 1401. Army procurement.
					Sec. 1402. Navy and Marine Corps procurement.
					Sec. 1403. Air Force procurement.
					Sec. 1404. Defense-wide activities procurement.
					Sec. 1405. Joint Improvised Explosive Device Defeat
				Fund.
					Sec. 1406. Research, development, test, and
				evaluation.
					Sec. 1407. Operation and maintenance funding.
					Sec. 1408. Working capital funds.
					Sec. 1409. Other Department of Defense programs.
					Sec. 1410. Iraq Freedom Fund.
					Sec. 1411. Afghanistan Security Forces Fund.
					Sec. 1412. Iraq Security Forces Fund.
					Sec. 1413. Additional end strengths for active
				forces.
					Sec. 1414. Military personnel.
					Sec. 1415. Authorized Army construction and land acquisition
				projects.
					Sec. 1416. Military construction authorization of
				appropriations, Army.
					Sec. 1417. Authorized Navy construction and land acquisition
				projects.
					Sec. 1418. Military construction authorization of
				appropriations, Navy.
					DIVISION B—Military construction authorizations
					Sec. 2001. Short title.
					TITLE XXI—Army
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXII—Navy
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXIII—Air Force
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXIV—Defense agencies
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXV—North Atlantic Treaty Organization Security Investment
				Program
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXVI—Chemical demilitarization construction
				program
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXVII—Guard and reserve forces facilities
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXVIII—Expiration and extension of
				authorizations
					(TO BE SUBMITTED AT A LATER
				DATE)
					TITLE XXIX—Military construction general provisions
					Subtitle A—Military construction program and military family
				housing changes
					Sec. 2901. Alternative authority for acquisition and
				improvement of military housing.
					Sec. 2902. Increased threshold for congressional notification
				of leases for military family housing facilities in a foreign
				country.
					Sec. 2903. Updating foreign currency fluctuation adjustment for
				certain military family housing leases in Korea.
					Sec. 2904. Flexibility in determining domestic family housing
				lease maximums.
					Sec. 2905. Extension of authority to accept equalization
				payments for facility exchanges.
					Subtitle B—Real property and facilities
				administration
					Sec. 2911. Consolidation of real property provisions without
				substantive change.
					Sec. 2912. Transfer of the Air Force Memorial to the Department
				of the Air Force.
					Subtitle C—Land conveyances
					Sec. 2921. Land transfer of Arlington Naval Annex to Arlington
				National Cemetery.
					Subtitle D—Other matters
					Sec. 2931. Authority to use operation and maintenance funds for
				construction projects outside the United States.
					Sec. 2932. Streamlining military construction to reduce
				facility acquisition and construction cycle time.
					Sec. 2933. Amendment of the Federal Land Policy and Management
				Act of 1976 to include Nevada as a State where the military can access public
				land via a permit granted by the Secretary of the Interior.
				
			ADepartment of
			 defense authorizations
			IProcurement
				AAuthorization of
			 Appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2008 for procurement for the Army as
			 follows:
						(1)For aircraft,
			 $4,179,848,000.
						(2)For missiles,
			 $1,645,485,000.
						(3)For weapons and
			 tracked combat vehicles, $3,089,998,000.
						(4)For ammunition,
			 $2,190,576,000.
						(5)For other
			 procurement, $12,647,099,000.
						102.Navy and
			 Marine Corps
						(a)NavyFunds
			 are hereby authorized to be appropriated for fiscal year 2008 for procurement
			 for the Navy as follows:
							(1)For aircraft,
			 $12,747,767,000.
							(2)For weapons,
			 including missiles and torpedoes, $3,084,387,000.
							(3)For shipbuilding
			 and conversion, $13,656,120,000.
							(4)For other
			 procurement, $5,470,412,000.
							(b)Marine
			 corpsFunds are hereby authorized to be appropriated for fiscal
			 year 2008 for procurement for the Marine Corps in the amount of
			 $2,999,057,000.
						(c)Navy and marine
			 corps ammunitionFunds are hereby authorized to be appropriated
			 for fiscal year 2008 for procurement of ammunition for the Navy and Marine
			 Corps in the amount of $760,484,000.
						103.Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for procurement for the Air
			 Force as follows:
						(1)For aircraft,
			 $12,393,270,000.
						(2)For ammunition,
			 $868,917,000.
						(3)For missiles,
			 $5,131,002,000.
						(4)For other
			 procurement, $15,421,162,000.
						104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for Defense-wide procurement
			 in the amount of $3,318,834,000.
					105.Rapid
			 Acquisition FundFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for Rapid Acquisition
			 Fund in the amount of $100,000,000.
					106.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2008 for Joint Improvised Explosive Device Defeat
			 Fund in the amount of $500,000,000.
					BArmy
			 Programs
					111.Multiyear
			 procurement authority for Army programsBeginning with the fiscal year 2008 program
			 year, the Secretary of the Army may, in accordance with section 2306b of title
			 10, United States Code, enter into multi-year contracts for procurement of the
			 following:
						(1)Army Ch-Chinook
			 Helicopter;
						(2)M1A2 Abrams
			 System Enhancement Package upgrades, and
						(3)M2A3/M3A3 Bradley
			 upgrades.
						CNavy
			 Programs
					121.Multiyear
			 procurement authority for Virginia Class submarine program
						(a)AuthorityThe
			 Secretary of the Navy may, in accordance with section 2306b of title 10, United
			 States Code, enter into multiyear contracts, beginning with the fiscal year
			 2009 program year, for the procurement of Virginia-class submarines and
			 government-furnished equipment.
						(b)LimitationsThe
			 Secretary of the Navy may not enter into a contract authorized by subsection
			 (a) until—
							(1)the Secretary
			 submits to the congressional defense committees a certification that the
			 Secretary has made each of the findings with respect to such contract specified
			 in subsection (a) of section 2306b of title 10, United States Code; and
							(2)a period of 30
			 days has elapsed after the date of the transmission of such
			 certification.
							IIRESEARCH,
			 DEVELOPMENT, TEST, AND EVALUATION
				AAuthorization of
			 Appropriations
					201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for the use of the
			 Department of Defense for research, development, test, and evaluation, as
			 follows:
						(1)For the Army,
			 $10,589,604,000.
						(2)For the Navy,
			 $17,075,536,000.
						(3)For the Air
			 Force, $26,711,940,000.
						(4)For Defense-wide
			 activities, $20,740,114,000, of which $180,264,000 is authorized for the
			 Director of Operational Test and Evaluation.
						BMissile Defense
			 Programs
					211.Fielding of
			 ballistic missile defense capabilitiesUpon approval by the Secretary of Defense,
			 funds authorized to be appropriated for fiscal year 2009 for research,
			 development, test, and evaluation for the Missile Defense Agency may be used
			 for the development and fielding of ballistic missile defense
			 capabilities.
					IIIOperation and
			 maintenance
				AAuthorization of
			 Appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense,
			 for expenses, not otherwise provided for, for operation and maintenance, in
			 amounts as follows:
						(1)For the Army,
			 $28,924,973,000.
						(2)For the Navy,
			 $33,334,690,000.
						(3)For the Marine
			 Corps, $4,961,393,000.
						(4)For the Air
			 Force, $33,655,633,000.
						(5)For the
			 Defense-wide activities, $22,574,278,000.
						(6)For the Army
			 Reserve, $2,508,062,000.
						(7)For the Navy
			 Reserve, $1,186,883,000.
						(8)For the Marine
			 Corps Reserve, $208,637,000.
						(9)For the Air Force
			 Reserve, $2,692,077,000.
						(10)For the Army
			 National Guard, $5,840,209,000.
						(11)For the Air
			 National Guard, $5,041,965,000.
						(12)For the United
			 States Court of Appeals for the Armed Forces, $11,971,000.
						(13)For
			 Environmental Restoration, Army, $434,879,000.
						(14)For
			 Environmental Restoration, Navy, $300,591,000.
						(15)For
			 Environmental Restoration, Air Force, $458,428,000.
						(16)For
			 Environmental Restoration, Defense-wide, $12,751,000.
						(17)For
			 Environmental Restoration, Formerly Used Defense Sites, $250,249,000.
						(18)For Overseas
			 Humanitarian, Disaster, and Civic Aid programs, $103,300,000.
						(19)For Former
			 Soviet Union Threat Reduction programs, $348,048,000.
						(20)For the Overseas
			 Contingency Operations Transfer Fund, $5,000,000.
						302.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds in amounts as
			 follows:
						(1)For the Defense
			 Working Capital Funds, $1,352,746,000.
						(2)For the National
			 Defense Sealift Fund, $1,079,094,000.
						303.Other
			 Department of Defense programs
						(a)Defense health
			 programFunds are hereby authorized to be appropriated for the
			 Department of Defense for fiscal year 2008 for expenses, not otherwise provided
			 for, for the Defense Health Program, in the amount of $20,679,124,000, of
			 which—
							(1)$20,182,381,000
			 is for Operation and Maintenance;
							(2)$134,482,000 is
			 for Research, Development, Test, and Evaluation; and
							(3)$362,261,000 is
			 for Procurement.
							(b)Chemical agents
			 and munitions destruction, Army
							(1)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2008 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, in the amount of
			 $1,455,724,000, of which—
								(A)$1,198,086,000 is
			 for Operation and Maintenance;
								(B)$221,212,000 is
			 for Research, Development, Test, and Evaluation; and
								(C)$36,426,000 is
			 for Procurement.
								(2)UseAmounts
			 authorized to be appropriated under paragraph (1) are authorized for—
								(A)the destruction
			 of lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
								(B)the destruction
			 of chemical warfare materiel of the United States that is not covered by
			 section 1412 of such Act.
								(c)Drug
			 interdiction and counter-Drug activities, defense-WideFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2008 for expenses, not otherwise provided for, for Drug Interdiction and
			 Counter-Drug Activities, Defense-wide, in the amount of $936,822,000.
						(d)Defense
			 inspector generalFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2008 for expenses, not otherwise
			 provided for, for the Office of the Inspector General of the Department of
			 Defense, in the amount of $215,995,000, of which—
							(1)$214,995,000 is
			 for Operation and Maintenance; and
							(2)$1,000,000 is for
			 Procurement.
							BEnvironmental
			 Provisions
					311.Reimbursement
			 of Environmental Protection Agency for certain costs in connection with the
			 Arctic Surplus Superfund Site, Fairbanks, AlaskaFrom funds authorized to be appropriated by
			 section 301(16) for Environmental Restoration, Defense-wide, the Secretary of
			 Defense may, notwithstanding section 2215 of title 10, United States Code,
			 transfer not more than $186,625.38 to the Hazardous Substance Superfund to
			 reimburse the Environmental Protection Agency for costs incurred pursuant to
			 the agreement known as In the Matter of Arctic Surplus Superfund Site,
			 U.S. EPA Docket Number CERCLA–10–2003–0114: Administrative Order on Consent for
			 Remedial Design and Remedial Action, entered into by the Department of
			 Defense and the Environmental Protection Agency on December 11, 2003.
					312.Payment to EPA
			 of stipulated penalties in connection with Jackson Park Housing Complex,
			 WashingtonFrom funds
			 authorized to be appropriated by section 301(14) for operation and maintenance
			 for Environmental Restoration, Navy, the Secretary of the Navy may,
			 notwithstanding section 2215 of title 10, United States Code, transfer not more
			 than $40,000.00 to the Hazardous Substance Superfund to pay a stipulated
			 penalty assessed by the Environmental Protection Agency on October 25, 2005,
			 against the Jackson Park Housing Complex, Washington, for the Navy's failure to
			 timely submit a draft final Phase II Remedial Investigation Work Plan for the
			 Jackson Park Housing Complex Operable Unit (OU–3T–JPHC) pursuant to a schedule
			 included in an Interagency Agreement (Administrative Docket No.
			 CERCLA–10–2005–0023).
					313.Promoting
			 privately conducted responsible, compliant, and economically beneficial
			 environmental restoration at closed installationsSection 2905(e) of the Defense Base Closure
			 and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10
			 U.S.C. 2687 note) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking , waste management, and environmental
			 compliance;
							(B)in subparagraph
			 (B), by striking exclusively for the use and all that follows
			 through the period at the end of the subparagraph and inserting for
			 purposes other than to assist the homeless.; and
							(C)in subparagraph
			 (C), by inserting before the period at the end the following: , and
			 shall require appropriate financial assurance (as determined by the Secretary)
			 by the property recipient for environmental restoration activities not
			 otherwise addressed by paragraph (5);
							(2)in paragraph (2),
			 by striking Congress that and all that follows through the end
			 and inserting
							
								Congress that the resulting
			 transaction will—(A)ensure that all
				response actions necessary to protect human health and the environment will be
				completed;
								(B)provide an
				economically sound transaction for the United States; and
								(C)promote rapid
				reuse of the
				property.
								.
						(3)by striking
			 paragraph (3);
						(4)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5),
			 respectively;
						(5)in paragraph (5),
			 as so redesignated, by striking paragraph (4) and inserting
			 paragraph (3); and
						(6)by adding at the
			 end the following new paragraph (6):
							
								(6)Any payments received pursuant to an
				agreement under paragraph (1) at an installation approved for closure or
				realignment on or before January 1, 2005, shall be deposited into the account
				established pursuant to section 2906. Any payments received under paragraph (1)
				at an installation approved for closure or realignment after January 1, 2005,
				shall be deposited into the account established pursuant to section
				2906A.
								.
						314.Range
			 management
						(a)Definition of
			 solid waste(1)The term solid
			 waste as used in the Solid Waste Disposal Act, as amended (42 U.S.C.
			 6901 et seq.), does not include—
								(A)military munitions, including
			 unexploded ordnance; or
								(B)the constituents thereof, that are or
			 have come to be located, incident to their normal and expected use, on an
			 operational range, and remain thereon.
								(2)Paragraph (1) shall not apply
			 to—
								(A)military munitions, including
			 unexploded ordnance; or
								(B)the constituents thereof, that—
									(i)are recovered, collected, and then
			 disposed of by burial or landfilling;
									(ii)have migrated off an operational
			 range;
									(iii)come to be located off of an
			 operational range; or
									(iv)remain on the range once the range
			 ceases to be an operational range.
									(3)Nothing in this section affects the
			 authority of federal, state, interstate, or local regulatory authorities to
			 determine when—
								(A)military munitions, including
			 unexploded ordnance; or
								(B)the constituents thereof,
								become hazardous waste for purposes of the Solid
			 Waste Disposal Act, as amended, including, but not limited to, sections 7002
			 and 7003 (42 U.S.C. 6972 and 6973), except for military munitions, including
			 unexploded ordnance, or the constituents thereof, that are excluded from the
			 definition of solid waste by this subsection.(b)Definition of
			 release(1)The term
			 release as used in the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980, as amended (42 U.S.C. 9601 et seq.),
			 does not include the deposit or presence of any—
								(A)military munitions, including
			 unexploded ordnance; or
								(B)the constituents thereof,
								that are or have come to be located, incident to
			 their normal and expected use, on an operational range, and remain
			 thereon.(2)Paragraph (1) shall not apply
			 to—
								(A)military munitions, including
			 unexploded ordnance; or
								(B)the constituents thereof, that—
									(i)migrate off an operational
			 range;
									(ii)come to be located off of an
			 operational range; or
									(iii)remain on the range once the
			 range ceases to be an operational range.
									(3)Notwithstanding the provisions of
			 paragraph (1), the authority of the President under section 106(a) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
			 as amended (42 U.S.C. 9606(a)), to take action because there may be an imminent
			 and substantial endangerment to the public health or welfare or the environment
			 because of an actual or threatened release of a hazardous substance includes
			 the authority to take action because of the deposit or presence of any—
								(A)military munitions, including
			 unexploded ordnance; or
								(B)the constituents thereof,
								that are or have come to be located, incident to
			 their normal and expected use, on an operational range, and remain
			 thereon.(c)Definitions(1)For purposes of this
			 section, the term constituents means any materials originating
			 from military munitions, including—
								(A)unexploded ordnance;
								(B)explosive and non-explosive materials;
			 and
								(C)emission, degradation, or breakdown
			 products of such munitions.
								(2)For purposes of this section, the
			 terms military munitions, operational range, and
			 unexploded ordnance have the meanings given such terms in
			 section 101(e) of title 10, United States Code.
							(d)Change in range
			 statusNothing in this section affects the legal requirements
			 applicable to—
							(1)military
			 munitions, including unexploded ordnance; or
							(2)the constituents
			 thereof,
							that have
			 come to be located on an operational range, once the range ceases to be an
			 operational range.(e)Continuation of
			 authorityNothing in this section affects the authority of the
			 Department of Defense to protect the environment, safety, and health on
			 operational ranges.
						315.Air quality
			 plans
						(a)Conformity with
			 clean air ActIn any case in which the requirements of section
			 176(c) of the Clean Air Act would have applied to proposed military readiness
			 activities, the Department of Defense shall not be prohibited from engaging in
			 such activities and it shall have up to three years, from the date such
			 activities begin, to satisfy the requirements of that section, provided:
							(1)the Department of
			 Defense has provided the State in which the proposed military readiness
			 activities would occur an estimate of the annual emissions caused by the
			 proposed military readiness activities for all criteria pollutants for which
			 the area is designated non-attainment or
			 maintenance; and
							(2)the State
			 provides written concurrence with the extension of up to three years.
							(b)Environmental
			 protection agency approvalNotwithstanding any other provisions
			 of law, an implementation plan or plan revision required under the Clean Air
			 Act shall be approved by the Administrator of the Environmental Protection
			 Agency if:
							(1)such plan or
			 revision meets all the requirements applicable to it under the Clean Air Act
			 other than a requirement that such plan or revision demonstrate attainment and
			 maintenance of the relevant national ambient air quality standards by the
			 attainment date specified under the applicable provision of the Act, or in a
			 regulation promulgated under such provision; and
							(2)the submitting
			 State established to the satisfaction of the Administrator that the
			 implementation plan of such State would be adequate to attain and maintain the
			 relevant national ambient air quality standards by the attainment date
			 specified under the applicable provision of the Act, or in a regulation
			 promulgated under such provision, but for emissions emanating from military
			 readiness activities not otherwise meeting section 176(c) of the Act pursuant
			 to subsection (a) of this section.
							(c)Effect on State
			 compliance with ozone standardsNotwithstanding any other
			 provisions of law, any State that establishes to the satisfaction of the
			 Administrator that, with respect to an ozone non-attainment area in such State,
			 such State would have attained the national ambient air quality standard for
			 ozone by the applicable attainment date, but for emissions emanating from
			 military readiness activities not otherwise meeting section 176(c) of the Clean
			 Air Act pursuant to subsection (a) of this section, shall not be subject to the
			 provisions of section 181(b)(2) and (4) or section 185 of the Act.
						(d)Effect on State
			 compliance with carbon monoxide standardsNotwithstanding any
			 other provision of law, any State that establishes to the satisfaction of the
			 Administrator, with respect to a carbon monoxide non-attainment area in such
			 State, that such State has attained the national ambient air quality standard
			 for carbon monoxide by the applicable attainment date, but for emissions
			 emanating from military readiness activities not otherwise meeting section
			 176(c) of the Clean Air Act pursuant to subsection (a) of this section, shall
			 not be subject to the provisions of section 186(b)(2) or 187(g) of the
			 Act.
						(e)Effect on State
			 compliance with PM–10 standardsNotwithstanding any other
			 provisions of law, any State that establishes to the satisfaction of the
			 Administrator that, with respect to a PM–10 non-attainment area in such State,
			 such State would have attained the national ambient air quality standard for
			 PM–10 by the applicable attainment date, but for emission emanating from
			 military readiness activities not otherwise meeting section 176(c) of the Clean
			 Air Act pursuant to subsection (a) of this section, shall not be subject to the
			 provisions of section 188(b)(2) of the Act.
						(f)Military
			 readiness activitiesThe term military readiness
			 activities(1)includes—
								(A)all training and operations of the
			 Armed Forces that relate to combat; and
								(B)the adequate and realistic testing of
			 military equipment, vehicles, weapons, and sensors for proper operation and
			 suitability for combat use; but
								(2)does not include—
								(A)the routine operation of installation
			 operating support functions, including but not limited to heat and electric
			 production, administrative offices, military exchanges, commissaries, water
			 treatment facilities, storage facilities, schools, housing, motor pools,
			 laundries, morale, welfare, and recreation activities, shops, and mess
			 halls;
								(B)the operation of industrial
			 activities; or
								(C)the construction or demolition of
			 facilities used for a purpose described in paragraph (1).
								316.Enhanced
			 encroachment protectionSection 2684a(d) of title 10, United States
			 Code, is amended—
						(1)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (4), (5), (6), and (7),
			 respectively;
						(2)by inserting
			 after paragraph (2) the following new paragraph (3):
							
								(3)An agreement with
				an eligible entity under subsection (a)(2) of this section may provide for the
				management of natural resources and the contribution by the United States
				towards natural resource management costs on any real property in which a
				military department has acquired any right title or interest in accordance with
				paragraph (1)(A) where there is a demonstrated need to preserve or restore
				habitat for purposes of subsection
				(a)(2).
								;
				and
						(3)in paragraph
			 (4)(C), as redesignated by paragraph (1), by striking equal to the fair
			 market value and all that follows through the period at the end and
			 inserting
							
								equal to—(i)the fair market
				value of any property or interest in property to be transferred to the United
				States upon the request of the Secretary concerned under paragraph (5);
				or
								(ii)at the
				discretion of the Secretary concerned, the cumulative fair market value of all
				properties or interests to be transferred to the United States under paragraph
				(5) pursuant to an agreement under subsection
				(a).
								.
						317.Reimbursement
			 of Environmental Protection Agency for certain costs in connection with Moses
			 Lake Wellfield Superfund Site, Moses Lake, WashingtonFrom funds authorized to be appropriated by
			 section 301(16) for Environmental Restoration, Defense-wide, the Secretary of
			 Defense may, notwithstanding section 2215 of title 10, United States Code,
			 transfer not more than $91,588.51 to the Moses Lake Wellfield Superfund Site
			 10–6J Special Account to reimburse the Environmental Protection Agency for
			 costs incurred pursuant to a remedial investigation/feasibility study performed
			 by the Department of the Army under the Defense Environmental Restoration
			 Program at the former Larson Air Force Base, Moses Lake Superfund Site, Moses
			 Lake, Washington, provided for in the interagency agreement entered into by the
			 Department of the Army and the Environmental Protection Agency for the Moses
			 Lake Wellfield Superfund Site in March 1999.
					CWorkplace and
			 Depot Issues
					321.Modification
			 of prohibition on contracts for performance of firefighting or security-guard
			 functionsSection 2465(b)(4)
			 of title 10, United States Code, is amended by inserting or
			 security-guard after firefighting both places it
			 appears.
					322.Flexibility in
			 use of low density/high demand military personnelParagraph (4) of section 2465(b) of title
			 10, United States Code, is amended to read as follows:
						
							(4)A contract for
				the performance of security-guard or firefighting functions that the Secretary
				of Defense determines are, or otherwise would be, performed by members of the
				armed
				forces.
							.
					DOther
			 Matters
					331.Reimbursement for
			 National Guard military support to civilian law enforcementSection 377 of title 10, United States Code,
			 is amended—
						(1)in subsection
			 (a), by striking To and inserting Subject to subsection
			 (c), to;
						(2)by redesignating
			 subsection (b) as subsection (c);
						(3)by inserting
			 after subsection (a) the following new subsection (b):
							
								(b)(1)Subject to subsection
				(c), the Secretary of Defense shall require a federal civilian law enforcement
				agency to which support is provided by National Guard personnel authorized to
				perform other duty under section 502(f) of title 32, to reimburse the
				Department of Defense for the costs of that support, notwithstanding any other
				provision of law. No other provision of this chapter shall apply to such
				support.
									(2)Any funds received by the Department
				of Defense as reimbursement for support provided by units or members of the
				National Guard under this subsection shall be credited, at the option of the
				Secretary of Defense, to:
										(A)the appropriation, fund, or account
				used to fund the support; or
										(B)the appropriate appropriation, fund,
				or account currently available for such
				purpose.
										;
				and
						(4)in subsection
			 (c), as redesignated by paragraph (2)—
							(A)in the matter
			 preceding paragraph (1), by inserting or under section 502(f) of title
			 32 after under this chapter; and
							(B)in paragraph (2),
			 by inserting or units or members of the National Guard after
			 Department of Defense.
							332.Extend period
			 to transfer funds into the foreign currency fluctuations accountSection 2779 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (a)(2), by striking second and inserting fifth;
			 and
						(2)in subsection
			 (d)(2), by striking second and inserting
			 fifth.
						333.Availability
			 of Appropriations for unusual cost overruns and for changes in scope of work
			 for ship overhaul, maintenance, and repair
						(a)In
			 generalSection 7313 of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (a), by striking an industrial-fund activity and inserting
			 a Center of Industrial and Technical Excellence; and
							(2)in subsection
			 (b)(1)—
								(A)by striking
			 for payments to an industrial-fund activity and inserting
			 for costs incurred by a Center of Industrial and Technical
			 Excellence; and
								(B)by striking
			 the industrial-fund activity and inserting the Center of
			 Industrial and Technical Excellence.
								(b)Clerical
			 amendment(1)Such section is further
			 amended by amending the section heading to read as follows:
								
									7313.Availability of
				appropriations for unusual cost overruns and for changes in scope of work for
				ship overhaul, maintenance, and
				repair
									;
								and(2)The table of contents at the
			 beginning of chapter 633 of such title is amended by striking the item relating
			 to section 7313 and inserting the following new item:
								
									
										7313. Availability of
				appropriations for unusual cost overruns and for changes in scope of work for
				ship overhaul, maintenance, and
				repair.
									
									.
							334.Reauthorization
			 of aviation insurance programSection 44310 of title 49, United States
			 Code, is amended by striking March 30, 2008 and inserting
			 December 31, 2013.
					335.Reasonable
			 restrictions on the payment of full replacement value for personal property
			 claimsSection 2636a(d) of
			 title 10, United States Code, is amended by adding at the end the following new
			 sentence: The regulations may require members of the armed forces or
			 civilian employees of the Department of Defense to comply with reasonable
			 restrictions in order to receive benefits under this section..
					IVMilitary
			 personnel authorizations
				AActive
			 Forces
					401.End strengths for
			 active forcesThe Armed Forces
			 are authorized strengths for active duty personnel as of September 30, 2008, as
			 follows:
						(1)The Army,
			 489,400.
						(2)The Navy,
			 328,400.
						(3)The Marine Corps,
			 180,000.
						(4)The Air Force,
			 328,600.
						BReserve
			 Forces
					411. End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2008, as
			 follows:
							(1)The Army National
			 Guard of the United States, 351,300.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 67,800.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 106,700.
							(6)The Air Force
			 Reserve, 67,500.
							(7)The Coast Guard
			 Reserve, 10,000.
							(b)AdjustmentsThe
			 end strengths prescribed by subsection (a) for the Selected Reserve of any
			 reserve component shall be proportionately reduced by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							Whenever such units or such
			 individual members are released from active duty during any fiscal year, the
			 end strength prescribed for such fiscal year for the Selected Reserve of such
			 reserve component shall be increased proportionately by the total authorized
			 strengths of such units and by the total number of such individual
			 members.412.End strengths
			 for Reserves on active duty in support of the reservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2008, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 29,204.
						(2)The Army Reserve,
			 15,870.
						(3)The Navy Reserve,
			 11,579.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 13,936.
						(6)The Air Force
			 Reserve, 2,721.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2008 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 Reserve, 8,249.
						(2)For the Army
			 National Guard of the United States, 26,502.
						(3)For the Air Force
			 Reserve, 9,909.
						(4)For the Air
			 National Guard of the United States, 22,553.
						414.Fiscal year
			 2008 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2008, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2008, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2008, may not exceed 90.
							(b)Non-Dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2008, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military
			 personnelThis section would
			 authorize $105,403,698,000 to be appropriated for military personnel.
					422.Armed Forces
			 Retirement HomeThere is
			 hereby authorized to be appropriated for fiscal year 2008 for the Armed Forces
			 Retirement Home the sum of $61,624,000 for the operation of the Armed Forces
			 Retirement Home, including the United States Soldiers’ and Airmens’ Home and
			 the Naval Home.
					VMilitary
			 personnel policy
				AOfficer Personnel
			 Policy
					501.Increase in
			 authorized strengths for Army officers on active duty in the grade of major to
			 meet new force structure requirementsThe table in section 523(a)(l) of title 10,
			 United States Code, is amended by striking the figures under the heading
			 Major in the portion of the table relating to the Army and
			 inserting the following:
						
							
								
									
										7,768
										
										8,689
										
										9,611
										
										10,532
										
										11,454
										
										12,375
										
										13,297
										
										14,218
										
										15,140
										
										16,061
										
										16,983
										
										17,903
										
										18,825
										
										19,746
										
										20,668
										
										21,589
										
										22,511
										
										24,354
										
										26,197
										
										28,040
										
										35,412”.
										
									
								
							.
					502.Increase in
			 authorized strengths for Navy officers on active duty in the grades of
			 lieutenant commander, commander, and captain to meet new force structure
			 requirementsThe table in
			 section 523(a)(2) of title 10, United States Code, is amended by striking the
			 figures under the headings Lieutenant
			 Commander,Commander, and Captain and
			 inserting the following:
						
							
								
									
										“7,6985,2692,222
										
										8,1895,5012,334
										
										8,6805,7332,447
										
										9,1725,9652,559
										
										9,6636,1972,671
										
										10,1556,4292,784
										
										10,6466,6602,896
										
										11,1366,8893,007
										
										11,6287,1213,120
										
										12,1187,3523,232
										
										12,6097,5833,344
										
										13,1007,8133,457
										
										13,5918,0443,568
										
										14,2458,3523,718
										
										17,5179,8904,467
										
									
								
							.
					503.Enhanced
			 authority for reserve general and flag officers to serve on active
			 dutySection 526(d) of title
			 10, United States Code, is amended to read as follows:
						
							(d)Exclusion of
				certain officers(1)The limitations of this
				section do not apply to a reserve component general or flag officer who
				is—
									(A)on active duty for training; or
									(B)on active duty under a call or order
				specifying a period of less than 180 days.
									(2)Notwithstanding the limitation in
				paragraph (1)(B), the Secretary concerned may authorize not more than ten
				percent of the number of officers authorized under section 12004 of this title
				to serve for a period not to exceed 365 days. In determining the maximum number
				of officers that may serve on active duty at any one time under this paragraph,
				any fraction shall be rounded down to the next whole number, and at least one
				officer per service will be authorized under this
				section.
								.
					504.Reenlistment
			 of officers in their former enlisted grade
						(a)Regular
			 ArmySection 3258 of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 a Reserve and inserting an; and
								(B)by striking
			 a temporary and inserting an; and
								(2)in subsection
			 (b)—
								(A)in paragraph (1),
			 by striking a Reserve and inserting an;
			 and
								(B)in paragraph (2),
			 by striking Reserve.
								(b)Regular air
			 forceSection 8258 of such title is amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 a reserve and inserting an; and
								(B)by striking
			 a temporary and inserting an; and
								(2)in subsection
			 (b)—
								(A)in paragraph (1),
			 by striking a Reserve and inserting an;
			 and
								(B)in paragraph (2),
			 by striking Reserve.
								505.Discharge of
			 probationary officers and force shaping authority
						(a)Active-Duty
			 list officers: years of active commissioned serviceSection
			 630(1)(A) of title 10, United States Code, is amended by striking
			 five and inserting six.
						(b)Officer force
			 shaping authoritySection 647(b)(1) of such title is amended by
			 striking 5 both places it appears and inserting
			 6.
						(c)Reserve
			 officers: years of active commissioned serviceSection
			 14503(a)(1) of such title is amended by striking five and
			 inserting six.
						506.Addition of
			 all Navy permanent military professors to the list of exemptions to DOPMA
			 authorized grade limitationsSection 523(b)(8) of title 10, United States
			 Code, is amended by inserting before the period at the end the following:
			 , and career military professors (as defined in regulations prescribed
			 by the Secretary of the Navy) of the Naval War College, the Naval Postgraduate
			 School, and any other graduate-level institution established to provide
			 advanced education to members of the Navy and Marine Corps, but not to exceed
			 35 in addition to those serving at the Naval Academy.
					507.Mandatory
			 separation of reserve officers in the grade of lieutenant general or vice
			 admiralSection 14508 of title
			 10, United States Code, is amended—
						(1)by redesignating
			 subsections (c), (d) and (e) as subsections (d), (e) and (f), respectively;
			 and
						(2)by inserting
			 after subsection (b) the following new subsection (c):
							
								(c)Thirty-eight
				years of service for lieutenant generals and vice admiralsUnless
				retired, transferred to the Retired Reserve, or discharged at an earlier date,
				each reserve officer of the Army, Air Force, or Marine Corps in the grade of
				lieutenant general and each reserve officer of the Navy in the grade of vice
				admiral shall, 30 days after completion of 38 years of commissioned service, be
				separated in accordance with section 14514 of this
				title.
								.
						508.Adjustments in
			 payment of continuation of pay in disability claims
						(a)Time of accrual
			 of rightThe text of section 8117 of title 5, United States Code,
			 is amended to read as follows:
							
								(a)An employee is
				not entitled to compensation or continuation of pay within the meaning of
				section 8118 of this title for the first 3 days of temporary disability,
				except—
									(1)when the
				disability exceeds 14 days; or
									(2)as provided by
				sections 8103 and 8104 of this title.
									(b)An employee may
				use annual leave, sick leave, or leave without pay during the three-day waiting
				period provided under subsection (a). If the disability exceeds 14 days, the
				employee may have their sick leave or annual leave reinstated or receive pay
				for the time spent on leave without pay under this
				section.
								.
						(b)Continuation of
			 paySection 8118 of such title is amended—
							(1)in subsection
			 (b)(1), by inserting , except as provided under section 8117,
			 after time; and
							(2)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively.
							(c)Subrogation of
			 the United StatesSection 8131 of such title is amended—
							(1)in subsection
			 (a), by inserting continuation of pay or after
			 which in the matter preceding paragraph (1); and
							(2)in subsection
			 (c), by inserting continuation of pay or after the amount
			 of.
							(d)Adjustment
			 after recovery from a third personSection 8132 of such title is
			 amended—
							(1)in the first
			 sentence—
								(A)by inserting
			 continuation of pay or after for which;
								(B)by inserting
			 continuation of pay or after entitled to;
			 and
								(C)by inserting
			 continuation of pay and after amount of;
			 and
								(2)by amending the
			 fourth sentence to read as follows: If continuation of pay or
			 compensation has not been paid to the beneficiary, the money or property shall
			 be credited against continuation of pay or compensation payable to him by the
			 United States for the same injury..
							509.Temporary
			 suspension of eligibility for education benefitSection 16165(b) of title 10, United States
			 Code, is amended to read as follows:
						
							(b)ExceptionUnder
				regulations prescribed by the Secretary of Defense, a member of the Selected
				Reserve of the Ready Reserve who incurs a break in Selected Reserve service,
				but remains in the Individual Ready Reserve or Inactive National Guard during
				such break, may continue to receive educational assistance under this chapter
				for up to 90 days during such break. However, eligibility for educational
				assistance shall be suspended after the 90th day of such break until the member
				returns to service in the Selected
				Reserve.
							.
					510.Increased
			 tenure for general and flag officers
						(a)In
			 generalSections 636 of title 10, United States Code, is
			 amended—
							(1)by striking
			 subsections (b) and (c); and
							(2)by inserting
			 after subsection (a) the following new subsection (b):
								
									(b)ExceptionOfficers
				serving above the grade of major general or rear admiral may continue to serve
				without regard to years of
				service.
									.
							(b)Conforming
			 amendments
							(1)Subsection (a) of
			 such section is amended by striking or (c).
							(2)Section 637(b) of
			 such title is amended by striking the last sentence in paragraph (2).
							(3)Section 14508 of
			 such title is amended—
								(A)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
								(B)by inserting
			 after subsection (b) the following new subsection (c):
									
										(c)Officers
				serving above the grade of major general or rear admiralOfficers
				serving above the grade of major general or rear admiral may continue to serve
				without regard to years of
				service.
										.
								511.Amendment of
			 years of service provision to conform with extended mandatory retirement age
			 for active-duty general and flag officersSection 637(b)(3) of title 10, United States
			 Code, is amended by striking but such period may not (except as provided
			 under section 1251(b) of this title) extend beyond the date of the officer's
			 sixty-second birthday and inserting except as provided under
			 section 1253 of this title.
					BReserve Component
			 Matters
					521.Duty of
			 regular members of the Army and Air Force with the National GuardSection 315 of title 32, United States Code,
			 is amended by adding at the end the following new subsection:
						
							(c)A commissioned
				officer or enlisted member of the Regular Army or Regular Air Force detailed,
				without vacating his or her regular appointment, to duty with the Army National
				Guard or the Air National Guard of a State, the Commonwealth of Puerto Rico,
				Guam, the Virgin Islands, or the District of Columbia, may perform any duty
				authorized to be performed by the laws of the applicable State, the
				Commonwealth of Puerto Rico, Guam, the Virgin Islands, or the District of
				Columbia, as appropriate, without regard to the limitations imposed by section
				1385 of title
				18.
							.
					522.Enforcement of
			 voluntary service agreementsSection 12301(d) of title 10, United States
			 Code, is amended by adding at the end the following new sentence: When a
			 member has entered into a written service agreement (other than an agreement
			 under section 12311 of this title) with the Secretary concerned specifying a
			 period or periods of active duty to be performed for a particular mission or
			 requirement, and in the case of a member of the Army National Guard of the
			 United States or the Air National Guard of the United States with the consent
			 of the Governor or other appropriate authority of the State concerned, the
			 member may not withdraw his consent, unless agreed to by the Secretary, and the
			 Secretary may order the member to active duty in accordance with the terms of
			 the service agreement..
					523.Benefits for
			 certain National Guard dutySection 12602 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 and at the end of paragraph (2);
							(B)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(4)duty performed by
				a member of the Army National Guard of the United States in his status as a
				member of the Army National Guard under section 502(f) of title 32 at the
				request of the President or the Secretary of Defense shall be considered active
				duty in Federal service as a Reserve of the Army for the purposes of providing
				benefits that are provided to Reserve component members performing duty
				pursuant to an order to active duty under a provision of law referred to in
				section 101(a)(13)(B) of this title.
									;
				and
							(2)in subsection
			 (b)—
							(A)by striking
			 and at the end of paragraph (2);
							(B)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(4)duty performed by
				a member of the Air National Guard of the United States in his status as a
				member of the Air National Guard under section 502(f) of title 32 at the
				request of the President or the Secretary of Defense shall be considered active
				duty in Federal service as a Reserve of the Air Force for the purposes of
				providing benefits that are provided to Reserve component members performing
				duty pursuant to an order to active duty under a provision of law referred to
				in section 101(a)(13)(B) of this
				title.
									.
							524.Continued
			 service within two years of retirement eligibilitySection
			 12686(b) of title 10, United States Code, is amended to read as follows:
						
							(b)WaiverWith
				respect to a member of a reserve component who is to be ordered to active duty
				(other than for training) under section 12301 of this title pursuant to an
				order to active duty for a single period or multiple periods and who (but for
				this subsection) would be covered by subsection (a), the Secretary concerned
				may require, as a condition of such order or multiple orders to active duty,
				that the member waive the applicability of subsection (a) to the member for the
				period or periods of active duty covered by that order and may include
				subsequent orders. In carrying out this subsection, the Secretary concerned may
				require that a waiver under the preceding sentence be executed before the
				period of active duty begins. At anytime before commencing a period of active
				duty covered by such a waiver, the member may withdraw consent to waive the
				applicability of subsection
				(a).
							.
					525.Increase in
			 the period of temporary Federal recognition from six to twelve
			 monthsSection 308(a) of title
			 32, United States Code, is amended by striking six months and
			 inserting twelve months.
					526.Nuclear
			 officer incentive pay: continuation pay eligibilitySection 312 of title 37, United States Code,
			 is amended—
						(1)in subsection
			 (a)(3), by striking 26 and inserting 30;
			 and
						(2)in subsection
			 (e)(1), by striking 26 and inserting 30.
						CEducation and
			 Training
					531.Issue of
			 serviceable material other than to Armed Forces
						(a)In
			 generalPart IV of subtitle C of title 10, United States Code, is
			 amended by adding at the end the following new chapter:
							
								667Issue of
				serviceable material other than to armed forces
									
										Sec. 
										7911. Arms, tentage, and equipment: educational institutions
				  not maintaining units of ROTC.
										7912. Rifles and ammunition
				  for target practice: educational institutions having corps of
				  cadets.
										7913. Supplies; military
				  instruction camps.
									
									7911.Arms, tentage,
				and equipment: educational institutions not maintaining units of ROTC
										Under such
				conditions as he may prescribe, the Secretary of the Navy may issue arms,
				tentage, and equipment that he considers necessary for proper military
				training, to any educational institution at which no unit of the Reserve
				Officers' Training Corps is maintained, but which has a course in military
				training prescribed by the Secretary and which has at least 50 physically fit
				students over 14 years of age.
										7912.Rifles and
				ammunition for target practice: educational institutions having corps of
				cadets
										(a)Authority To
				lendThe Secretary of the Navy may lend, without expense to the
				United States, magazine rifles and appendages, that are not of the existing
				service models in use at the time and that are not necessary for a proper
				reserve supply, to any educational institution having a uniformed corps of
				cadets of sufficient number for target practice. He also may issue 40 rounds of
				ball cartridges for each cadet for each range at which target practice is held,
				but not more than 120 rounds each year for each cadet participating in target
				practice.
										(b)Responsibilities
				of institutionsThe institutions to which property is lent under
				subsection (a) shall—
											(1)use the property
				for target practice;
											(2)take proper care
				of the property; and
											(3)return the
				property when required.
											(c)RegulationsThe
				Secretary shall prescribe regulations to carry out this section, containing
				such other requirements as he considers necessary to safeguard the interests of
				the United States.
										7913.Supplies:
				military instruction camps
										Under such
				conditions as he may prescribe, the Secretary of the Navy may issue, to any
				educational institution at which an officer of the naval service is detailed as
				professor of naval science, such supplies as are necessary to establish and
				maintain a camp for the military instruction of its students. The Secretary
				shall require a bond in the value of the property issued under this section,
				for the care and safekeeping of that property and, except for property properly
				expended, for its return when required.
										
						(b)Clerical
			 amendmentThe table of chapters for part IV of such title is
			 amended by adding at the end the following new item:
							
								
									
										
											667. Issue of
						Serviceable Material Other than to Armed Forces 7910.
											
										
									
								.
						532.Authority for
			 permanent professors at the service military academies or military graduate
			 schools to sit as members of promotion boardsSection 612(a)(1) of title 10, United States
			 Code is amended by inserting after active-duty list the
			 following: or a permanent professor at the United States Military
			 Academy or the United States Air Force Academy or the United States Naval
			 Academy (as defined in regulations prescribed by the Secretary of the Navy), or
			 career military professors from any graduate-level institution established to
			 provide advanced education to members of the Army, Navy , Marine Corps or Air
			 Force.
					533.Career
			 military professors of the Navy: promotions
						(a)Permanent
			 professors: United States navySection 641(2) of title 10, United
			 States Code, is amended to read as follows:
							
								(2)The director of
				admissions, dean, and permanent professors at the United States Military
				Academy, the registrar, dean, and permanent professors at the United States Air
				Force Academy, permanent professors (as defined in regulations prescribed by
				the Secretary of the Navy) at the United States Naval Academy, and career
				military professors (as defined in regulations prescribed by the Secretary of
				the Navy) of the Naval War College, the Naval Postgraduate School, and any
				other graduate-level institution established to provide advanced education to
				members of the Navy and Marine
				Corps.
								.
						(b)Promotions(1)Chapter 603 of such
			 title is amended by inserting after section 6970 the following new
			 section:
								
									6970a.Permanent
				professors: promotion
										An officer serving as a permanent
				professor at the Naval Academy (as defined in regulations prescribed by the
				Secretary of the Navy) or career military professors (as defined in regulations
				prescribed by the Secretary of the Navy) of the Naval War College, the Naval
				Postgraduate School, and any other graduate-level institution established to
				provide advanced education to members of the Navy and Marine Corps in the grade
				of commander or lieutenant colonel may be recommended for promotion to the
				grade of captain or colonel under regulations prescribed by the Secretary of
				the Navy, such promotion to be effective no earlier than six years after
				selection as a permanent professor or career military professor. An officer so
				recommended shall be promoted by appointment to the higher grade by the
				President, by and with the advice and consent of the
				Senate.
										.
							(2)The table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 6970 the following new item:
								
									
										6970a. Permanent professors:
				promotion.
									
									.
							DGeneral Service
			 Authorities
					541.Shorten eight year
			 mandatory service obligation for qualified health professionals in critical
			 specialtiesSection 651 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(c)The Secretary of
				Defense may waive the required service provisions of subsection (a) for initial
				appointments of commissioned officers in critically short health professional
				specialties, as determined by the Secretary of Defense. However, no such waiver
				shall reduce the period of obligated service to a period of less than two
				years, and no waiver can reduce the period of obligated service below the
				period for which an individual accepted an accession bonus or Multiyear Special
				Pay
				contract.
							.
					542.Reinstatement
			 of enhanced authority for selective early retirement
						(a)Enhanced
			 authority for selective early retirementSection 638a of title
			 10, United States Code, is amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 October 1, 1990 and inserting October 1, 2007;
			 and
								(B)by striking
			 December 31, 2001 and inserting December 31,
			 2012; and
								(2)in subsection
			 (c)(1), by inserting before the period at the end of the second sentence the
			 following: ; provided, however, that from October 1, 2007 through
			 December 31, 2012, such number may be more than 30 percent of the number of
			 officers considered in each competitive category, but may not be more than 30
			 percent of the number of officers considered in each grade.
							(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to agreements entered into under section 1175a of title 10, United
			 States Code, on or after the date of the enactment of this Act.
						EMilitary Justice
			 Matters
					551.Permit
			 secretary to designate persons eligible for legal assistanceSection 1044(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(6)Other persons
				designated in regulations prescribed by the Secretary
				concerned.
							.
					FDefense
			 Dependents Education System
					561.Private
			 tuition for military dependents in remote overseas areasSection 1407(b)(1) of the Defense
			 Dependents' Education Act of 1978 (20 U.S.C. 926(b)(1)) is amended by inserting
			 , including private boarding school schools in the U.S., in the
			 first sentence after subsection (a).
					GOther
			 Matters
					571.Elimination of
			 annual limit on number of ROTC scholarships under Army Reserve and National
			 Guard programSubsection (h)
			 of section 2107a of title 10, United States Code, is amended by striking
			 not more than 416 cadets each year under this section, to
			 include and inserting each year under this
			 section.
					572.Creation of uniform
			 military band performance authority; clarification of circumstances that create
			 competition with local civilian musicians
						(a)In
			 generalChapter 49 of title 10, United States Code, is amended by
			 adding at the end the following new section:
							
								988.Uniform military
				band performance authority
									(a)Department of
				defense bandsDepartment of Defense bands, ensembles, choruses,
				or similar musical units, including individual members thereof performing in an
				official capacity, shall not perform music in competition with local civilian
				musicians or receive remuneration for official performances.
									(b)DefinitionAs
				used in this section, the term perform music in competition with local
				civilian musicians—
										(1)includes, but is
				not limited to, performances—
											(A)that are more
				than incidental to events that are not supported solely by appropriated funds
				and are not free to the public; and
											(B)of background,
				dinner, dance, or other social music at events, regardless of location, that
				are not supported solely by appropriated funds; but
											(2)does not include
				performances—
											(A)at official
				Federal Government events that are supported solely by appropriated
				funds;
											(B)at concerts,
				parades, and other events that are patriotic events or celebrations of national
				holidays and are free to the public; or
											(C)that are
				incidental, including short performances of military or patriotic music to open
				or close events, to events that are not supported solely by appropriated funds,
				in compliance with applicable rules and regulations.
											(c)Members of
				department of defense bandsMembers of Department of Defense
				bands, ensembles, choruses, or similar musical units may perform music in their
				personal capacity, as individuals or part of a group, for remuneration or
				otherwise, when not wearing a military uniform, not identifying themselves as
				members of the Department of Defense, and in compliance with all applicable
				regulations and standards of conduct.
									(d)RecordingsDepartment
				of Defense bands, ensembles, choruses, or similar musical units, when
				authorized pursuant to Department of Defense regulation, may produce recordings
				for distribution to the public at a cost not to exceed production and
				distribution expenses, and payments from such recordings shall be credited back
				to the appropriation enabling such
				expenses.
									.
						(b)Clerical and
			 conforming amendments(1)The table of sections
			 at the beginning of such chapter is amended by adding at the end the following
			 new item:
								
									
										988. Uniform military band
				performance
				authority.
									
									.
							(2)Sections 3634, 6223, and 8634 of such
			 title are repealed.
							573.Recovery of
			 missing military property by the Navy and Marine Corps
						(a)In
			 generalChapter 661 of title 10, United States Code, is amended
			 by adding at the end the following new sections:
							
								7864.Property
				accountability: regulations
									The Secretary
				of the Navy may prescribe regulations for the accounting for Navy and Marine
				Corps property and the fixing of responsibility for that property.
									7865.Individual
				equipment: unauthorized disposition
									(a)ProhibitionNo
				member of the Navy or the Marine Corps may sell, lend, pledge, barter, or give
				any clothing, arms, or equipment furnished him by the United States to any
				person other than a member of the Navy or the Marine Corps, or an officer of
				the United States, authorized to receive it.
									(b)Seizure of
				propertyIf a member of the Navy or the Marine Corps has disposed
				of property in violation of subsection (a) and it is in the possession of a
				person who is neither a member of the Navy or the Marine Corps, nor an officer
				of the United States, authorized to receive it, that person has no right to or
				interest in the property, and any civil or military officer of the United
				States may seize it, wherever found. Possession of such property furnished by
				the United States to a member of the Navy or the Marine Corps, by a person who
				is neither a member of the Navy or the Marine Corps, nor an officer of the
				United States, is prima facie evidence that it has been disposed of in
				violation of subsection (a).
									(c)Retention of
				seized propertyIf an officer who seizes property under
				subsection (b) is not authorized to retain it for the United States, he shall
				deliver it to a person who is authorized to retain
				it.
									.
						(b)Clerical
			 amendmentsThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new items:
							
								
									7864. Property accountability;
				regulations. 
									7865. Individual equipment;
				unauthorized disposition.
				
								
								.
						574.Flexible management
			 of deployments of members
						(a)In
			 generalSection 991 of title 10, United States Code, is
			 amended—
							(1)by amending
			 subsection (a) to read as follows:
								
									(a)Management
				responsibilities(1)The Secretary concerned
				shall prescribe regulations to manage the deployment of a member of the armed
				forces in his military department to ensure that the member is not deployed, or
				continued in a deployment, beyond prescribed high-deployment thresholds for the
				consecutive days for which the member may be deployed and the total number of
				days on which the member has been deployed out of the preceding 730 days. The
				regulations shall—
											(A)specify the high-deployment
				thresholds;
											(B)establish procedures to ensure that
				members are aware of their deployment days; and
											(C)specify the approval process which
				must take place before a member may be deployed, or continued in a deployment,
				beyond the high-deployment thresholds.
											(2)The Secretary of Defense shall
				approve—
											(A)the high-deployment thresholds for the
				military departments; and
											(B)the procedures for the payment of
				hardship duty pay under section 305 of title 37 for those members of the armed
				forces who experience hardship duty by being deployed in excess of approved
				high-deployment
				thresholds.
											;
							(2)in subsection
			 (b)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking a training exercise or and inserting an;
			 and
									(ii)by inserting
			 as designated by the Secretary concerned after
			 circumstances;
									(B)in paragraph
			 (3)—
									(i)by
			 striking or at the end of subparagraph (B);
									(ii)by
			 striking the period at the end of subparagraph (C) and inserting a semicolon;
			 and
									(iii)by adding at
			 the end the following new subparagraphs:
										
											(D)performing
				non-operational temporary duty including conferences and seminars; or
											(E)participating in
				training or exercises as designated by the Secretary
				concerned.
											;
				and
									(C)in paragraph
			 (4)—
									(i)in the first
			 sentence—
										(I)by striking
			 The Secretary of Defense and inserting The Secretary
			 concerned; and
										(II)by inserting
			 with the approval of the Secretary of Defense after
			 (2); and
										(ii)by
			 striking the second sentence;
									(3)by striking
			 subsection (d); and
							(4)by redesignating
			 subsection (e) as subsection (d).
							(b)Repeal of high
			 deployment allowance and strengthening of hardship duty pay
							(1)Section 436 of
			 title 37, United States Code, is repealed.
							(2)The text of
			 section 305 of such title is amended to read as follows:
								
									(a)AuthorityA
				member of a uniformed service who is entitled to basic pay may be paid special
				pay under this section while the member is performing duty in the United States
				or outside the United States that is designated by the Secretary of Defense as
				hardship duty. Special pay payable under this section may be paid on a monthly
				basis or in a lump sum.
									(b)Written
				agreementThe Secretary concerned shall require a member
				performing service in an assignment designated under subsection (a) to enter
				into a written agreement with the Secretary in order to qualify for the payment
				of special pay on a lump sum basis under this section. The written agreement
				shall specify the period for which the special pay will be paid to the member
				and, subject to subsection (c), the amount of the lump sum of the special
				pay.
									(c)Maximum rate or
				amount(1)The maximum monthly
				rate of special pay payable to a member on a monthly basis under this section
				is $1,500.
										(2)The amount of the lump sum payment of
				special pay payable to a member on a lump sum basis under this section may not
				exceed an amount equal to the product of—
											(A)the maximum monthly rate authorized
				under paragraph (1) at the time of the written agreement of the member under
				subsection (b); and
											(B)the number of months in the period for
				which hardship duty pay will be paid pursuant to the agreement.
											(3)If a member extends an assignment
				specified in an agreement with the Secretary under subsection (b), special pay
				for the period of the extension may be paid under this section on a monthly
				basis or in a lump sum in accordance with this section.
										(d)RepaymentA
				member who enters into an agreement under this section and receives special pay
				under the agreement in a lump sum, but who fails to complete the period of
				service covered by the payment, shall be subject to the repayment provisions of
				section 303a(e) of this title.
									(e)Relationship to
				other pay and allowancesSpecial pay paid to a member under this
				section is in addition to any other pay and allowances to which the member is
				entitled.
									(f)RegulationsThe
				Secretary of Defense shall prescribe regulations for the provision of hardship
				duty pay under subsection (a), including the specific rates at which the
				special pay will be
				available.
									.
							VICompensation and
			 other personnel benefits
				APay and
			 Allowances
					601.Allowance for
			 reserve screening
						(a)Allowance for
			 electronic screeningChapter 7 of title 37, United States Code,
			 is amended by inserting after section 433 the following new section:
							
								433a.Allowance for
				participation in Ready Reserve screening
									(a)Screening
				allowanceUnder uniform regulations prescribed by the Secretaries
				concerned, a member of the Individual Ready Reserve may be paid a stipend for
				participation in the screening performed pursuant to section 10149 of title 10,
				in lieu of muster duty performed under section 12319 of title 10, when such
				participation is conducted through electronic means.
									(b)Maximum
				paymentThe amount of the stipend under this section shall not
				exceed $50 in any calendar year.
									(c)Bar to
				retirement creditParticipation in the screening under this
				section shall not be credited in determining entitlement to, or in computing,
				retired pay under chapter 1223 of title 10.
									(d)Payment
				requirements(1)The stipend authorized
				by this section may not be disbursed in kind.
										(2)The stipend may be paid to the member
				on or after the date the screening is performed, but not later than 30 days
				after that date.
										(3)The stipend shall constitute the
				single, flat-rate monetary allowance authorized for the performance of the
				screening and shall constitute payment in full to the member, regardless of the
				grade or rank in which the member is serving.
										(e)Bar to inactive
				duty compensationA member who participates in screening
				conducted through electronic means pursuant to this section is not entitled to
				compensation for inactive-duty training under section 206(a) of this title for
				the same
				period.
									.
						(b)Conforming and
			 clerical amendments
							(1)Conforming
			 amendments
								(A)Bar to dual
			 compensationSection 206 of such title is amended by adding at
			 the end the following new subsection:
									
										(f)A member of the
				National Guard or a member of a reserve component of a uniformed service is not
				entitled to compensation under this section when the member received
				compensation under section 433a of this
				title.
										.
								(B)Bar to
			 retirement crediSection 12732(b) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
									
										(8)Service performed
				through electronic screening, regardless of compensation received under section
				433a of title
				37.
										.
								(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 title 37, United States Code, is amended by inserting after the item relating
			 to section 433 the following new item:
								
									
										433a. Allowance for
				participation in Ready Reserve
				screning.
									
									.
							602.JROTC
			 instructor stipends for hard-to-fill areasSection 2031(d) of title 10, United States
			 Code, is amended—
						(1)by redesignating
			 paragraph (2) as paragraph (3); and
						(2)by inserting
			 after paragraph (1) the following new paragraph (2):
							
								(2)(A)When determined by the
				Secretary concerned to be in the national interest, and agreed upon by the
				institution concerned, an institution may reimburse the moving expenses of a
				Junior Reserve Officer's Training Corps instructor who signs a written
				agreement to serve a minimum commitment of two years of employment at that
				institution in a hard-to-fill position, due to geographic or economic factors
				and as determined by the Secretary concerned. This payment is separate from the
				minimum instructor pay.
									(B)In the case of payment of such
				additional amounts by the institution concerned to cover the moving expenses,
				the Secretary concerned shall reimburse the institution in an amount equal to
				the amount paid by the institution. Such payments by the Secretary shall be
				made from funds appropriated for that purpose.
									(C)Amounts paid under this paragraph
				shall be subject to regulations promulgated by the Secretary of
				Defense.
									.
						603.Income
			 replacement payments for Reserves experiencing extended and frequent
			 mobilization for active duty serviceSection 910 of title 37, United States Code,
			 is amended—
						(1)in subsection
			 (a), by inserting , when the total monthly military compensation of the
			 member is less than the average monthly civilian income after by
			 the Secretary;
						(2)by amending
			 subsection (b) to read as follows:
							
								(b)EligibilitySubject
				to subsection (c), a reserve component member is entitled to a payment under
				this section for any full month of active duty of the member—
									(1)while on active
				duty under an involuntary mobilization order, following the date on which the
				member—
										(A)completes 18
				continuous months of service on active duty under such an order;
										(B)completes 730
				cumulative days on active duty under an involuntary mobilization order during
				the previous 1,826 days; or
										(C)is involuntarily
				mobilized for service on active duty for a period of 180 days or more within
				180 days following the member's separation from a previous period of active
				duty for period of 180 days or more; or
										(2)when the member
				who qualified for income replacement payments under paragraph (1) is retained
				on active duty under section 12301(h)(1)(A) or (B) of title 10 because of an
				injury or illness incurred or aggravated while deployed to an area designated
				for special pay under section 310 of this title. Once the member is released
				from active duty, entitlement to pay under this section
				terminates.
									;
				and
						(3)by amending
			 subsection (g) to read as follows:
							
								(g)Termination of
				authorityPayment under this section shall only be made for
				service performed on or before December 31,
				2008.
								.
						604.Revisions to
			 tuition assistance authority
						(a)Revision to
			 authority To reduce or waive active duty service
			 obligationSection 2007(b) of title 10, United States Code, is
			 amended—
							(1)in paragraph
			 (1)—
								(A)by inserting
			 (other than a member of the Ready Reserve) after active
			 duty the first place it appears; and
								(B)by striking
			 or full-time National Guard duty both places it appears;
			 and
								(2)in paragraph
			 (2)(B), by inserting for which ordered to active duty after
			 active duty service.
							(b)Authority To
			 pay tuition assistance to members of the ready reserveSubsection
			 (c) of such section is amended to read as follows:
							
								(c)(1)As provided in
				subsection (a) and subject to paragraphs (2) and (3), the Secretary of a
				military department may pay the charges of an educational institution for the
				tuition or expenses of a member of the Ready Reserve. For members of the
				Individual Ready Reserve, the Secretary of a military department will
				selectively determine if any military operational specialties qualify for this
				benefit.
									(2)The Secretary may not pay charges
				under paragraph (1) for tuition or expenses of an officer of the Selected
				Reserve of the Ready Reserve unless the officer agrees to remain a member of
				the Selected Reserve for at least four years after completion of the education
				or training for which the charges are paid.
									(3)The Secretary may not pay charges
				under paragraph (1) for tuition or expenses of an officer of the Ready Reserve
				who is not an officer of the Selected Reserve unless the officer agrees to
				remain in the Ready Reserve for at least four years after completion of the
				education or training for which the charges are paid. For the Individual Ready
				Reserve, the Secretary of a military department will selectively determine if
				any military operational specialties qualify for this benefit.
									(4)The Secretary may require a service
				obligation for enlisted members of the Selected Reserve or Ready Reserve for up
				to four years in the Selected Reserve or Ready Reserve after completion of
				education or training for which tuition or expenses are paid under paragraph
				(1).
									.
						(c)Elimination of
			 unnecessary provisionSuch section is further amended—
							(1)by striking
			 subsection (d); and
							(2)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively.
							(d)Repayment of
			 unearned benefitSubsection (e) of such section, as redesignated
			 by subsection (c), is amended—
							(1)by inserting
			 (1) after (f); and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)If a member of
				the Ready Reserve who enters into an agreement under subsection (c) does not
				complete the period of service specified in the agreement, the member shall be
				subject to the repayment provisions of section 303a(e) of title
				37.
									.
							(e)RegulationsSuch
			 section is further amended by adding at the end the following new subsection
			 (f):
							
								(f)This section
				shall be administered under regulations prescribed by the Secretary of Defense
				for the armed forces under his jurisdiction and by the Secretary of Homeland
				Security for the Coast Guard when it is not operating as a service in the
				Navy.
								.
						605.Montgomery GI
			 Bill for the Selected Reserve benefits for certain members affected by force
			 shaping initiativesSection
			 16133(b)(1)(B) of title 10, United States Code, is amended—
						(1)by striking
			 October 1, 1991 and inserting October 1, 2007;
			 and
						(2)by striking
			 December 31, 2001 and inserting December 31,
			 2011.
						606.Extended
			 servicemembers' group life insurance
						(a)Extended
			 insurance coverage during the force shaping periodSection
			 1968(a) of title 38, United States Code, is amended—
							(1)in paragraph
			 (1)—
								(A)by redesignating
			 subparagraph (B) as subparagraph (C); and
								(B)by inserting
			 after subparagraph (A) the following new subparagraph (B):
									
										(B)180 days after
				release or separation from active duty or active duty for training, if such
				person's separation or release is the result of force reduction that begins
				October 1, 2007, and ends December 31, 2011, and such person requests the
				additional 60 days of coverage.
										;
				and
								(2)in paragraph
			 (4)—
								(A)by inserting
			 —(A) after shall cease;
								(B)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
								(C)in clause (ii),
			 as so redesignated—
									(i)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively; and
									(ii)by
			 striking the period at the end and inserting ; or; and
									(D)by adding at the
			 end the following new subparagraph:
									
										(B)180 days after
				separation or release from such assignment by reason of the inactivation of the
				person's unit of assignment beginning October 1, 2007, and ending December 31,
				2011, and such person requests the additional 60 days of
				coverage.
										.
								(b)Payment of
			 premiumsSuch section is further amended—
							(1)by redesignating
			 subsection (b) as subsection (c); and
							(2)by inserting
			 after subsection (a) the following new subsection (b):
								
									(b)(1)The total amount of the
				cost attributable to insuring a person under subsection (a)(1)(B) shall be paid
				by the member prior to separation or release from active duty or active duty
				for training.
										(2)The total amount of the cost
				attributable to insuring a person under subsection (a)(4)(B) shall be paid by
				the member prior to the separation or release from
				assignment.
										.
							607.Modification
			 of Montgomery GI Bill participation election and educational loan
			 repaymentSection 3011(c)(1)
			 of title 38, United States Code, is amended by inserting unless that
			 individual enlists with an incentive under section 2171 of title 10. Such an
			 individual shall make the election either at the time the individual enters
			 active duty or at the time of reenlistment. Notwithstanding section 3011(b) of
			 this title, the pay of an individual who elects to participate at the time of
			 reenlistment shall be reduced by $100.00 for each of the first 12 months of
			 their second term of enlistment.  after on active duty as a
			 member of the Armed Forces.
					BBonuses and
			 Special and Incentive Pays
					611.One-year
			 extension of certain bonus and special pays for reserve forces
						(a)Special pay for
			 health professionals in critically short wartime
			 specialtiesSection 302g(e) of title 37, United States Code, is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(b)Selected
			 reserve reenlistment bonusSection 308b(g) of such title is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(c)Selected
			 reserve affiliation or enlistment bonusSection 308c(i) of such
			 title is amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(d)Special pay for
			 enlisted members assigned to certain high priority unitsSection
			 308d(c) of such title is amended by striking December 31, 2007
			 and inserting December 31, 2008.
						(e)Ready reserve
			 non-prior service enlistment bonusSection 308g(f)(2) of such
			 title is amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(f)Ready reserve
			 enlistment and reenlistment bonusSection 308h(e) of such title
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(g)Prior service
			 reenlistment bonusSection 308i(f) of such title is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
						(h)Repayment of
			 education loans for certain health professionals who serve in the selected
			 reserveSection 16302(d) of title 10, United States Code, is
			 amended by striking January 1, 2008 and inserting January
			 1, 2009.
						612.One-year
			 extension of certain bonus and special pay authorities for certain health care
			 professionals
						(a)Nurse officer
			 candidate accession programSection 2130a(a)(1) of title 10,
			 United States Code, is amended by striking December 31, 2007 and
			 inserting December 31, 2008.
						(b)Accession bonus
			 for registered nursesSection 302d(a)(1) of title 37, United
			 States Code, is amended by striking December 31, 2007 and
			 inserting December 31, 2008.
						(c)Incentive
			 special pay for nurse anesthetistsSection 302e(a)(1) of such
			 title is amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(d)Accession bonus
			 for dental officersSection 302h(a)(1) of such title is amended
			 by striking December 31, 2007 and inserting December 31,
			 2008.
						(e)Accession bonus
			 for pharmacy officersSection 302j(a) of such title is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
						(f)Accession bonus
			 for medical officers in critically short wartime
			 specialtiesSection 302k(f) of such title is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
						(g)Accession bonus
			 for dental specialist officers in critically short wartime
			 specialtiesSection 302l(g) of such title is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
						613.One-year
			 extension of special pay and bonus authorities for nuclear officers
						(a)Special pay for
			 nuclear-Qualified officers extending period of active
			 serviceSection 312(e) of title 37, United States Code, is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
						(b)Nuclear career
			 accession bonusSection 312b(c) of such title is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
						(c)Nuclear career
			 annual incentive bonusSection 312c(d) of such title is amended
			 by striking December 31, 2007 and inserting December 31,
			 2008.
						614.Exception to 25
			 years of active duty limit for receipt of critical skills retention
			 bonus
						(a)Section 323(e) of
			 title 37, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(4)The limitations
				in paragraph (1) may be waived by the Secretary of Defense, or by the Secretary
				of Homeland Security with respect to the Coast Guard when it is not operating
				as a service in the Navy, with respect to a member who is assigned duties in a
				designated critical skill during the period of active duty for which the bonus
				is being offered. This authority may not be delegated below the Undersecretary
				of Defense for Personnel and Readiness or the Deputy Secretary of the
				Department of Homeland Security with respect to the Coast Guard when it is not
				operating as a service in the
				Navy.
								.
						615.Enhancement of
			 Referral Bonus to Encourage Service in the Army
						(a)Individuals
			 eligible for bonusSubsection (a)(1) of section 645 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3310) is amended by striking enlists and inserting
			 enlists, or is appointed as an officer to serve in a health profession
			 designated by the Secretary,.
						(b)Extension of
			 authoritySubsection (h) of such section is amended by striking
			 December 31, 2007 and inserting December 31,
			 2010.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply with respect to bonuses
			 payable under section 645 of the National Defense Authorization Act for Fiscal
			 Year 2006, as amended by this or any other section, on or after that
			 date.
						616.Enhancement of
			 Selected Reserve accession bonus authoritySection 308c(c)(1) of title 37, United
			 States Code, is amended—
						(1)by inserting
			 (A) after (1);
						(2)by striking
			 and at the end of subparagraph (A), as redesignated, and
			 inserting or; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(B)has previously
				served in the armed forces but was released from such service prior to
				completion of the training required by section 671 of title 10, provided such
				service was characterized as either honorable or uncharacterized;
				and
								.
						617.Special pay:
			 reenlistment bonus for members of the Selected ReserveSection 308b of title 37, United States
			 Code, is amended—
						(1)in subsection
			 (a)(2), by striking for a period of three years or for a period of six
			 years and inserting for a period of not less than three
			 years; and
						(2)in subsection
			 (b)(1), by striking may not exceed and all that follows through
			 the end and inserting may not exceed $15,000..
						618.Increase in
			 incentive special pay and multiyear retention bonus for medical officers of the
			 Armed Forces
						(a)Incentive
			 special paySection 302(b)(1) of title 37, United States Code, is
			 amended by striking $50,000 and inserting
			 $75,000.
						(b)Multiyear
			 retention bonusSection 301d(a)(2) of such title is amended by
			 striking $50,000 and inserting $75,000.
						619.Increase in
			 dental officer additional special paySection 302b(a)(4) of title 37, United
			 States Code, is amended—
						(1)by striking
			 at the following rates in the matter preceding subparagraph (A)
			 and inserting at a rate determined by the Secretary concerned, not to
			 exceed;
						(2)in subparagraph
			 (A), by striking $4,000 and inserting $10,000;
			 and
						(3)in subparagraph
			 (B), by striking $6,000 and inserting
			 $12,000.
						620.Accession
			 bonus for participants in the Armed Forces health professional scholarship and
			 financial assistance programSection 2127 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(f)(1)In order to increase
				participation in the program under this subchapter, the Secretary of Defense
				may offer to a person who signs an agreement under section 2122 of this title
				an accession bonus of not more than $20,000.
								(2)In the case of an individual who
				receives an accession bonus under this subsection, but fails to commence or
				complete obligated service under this subchapter, the repayment provisions of
				section 324(f) of title 37 shall apply to the accession bonus under this
				subsection.
								.
					CRetired Pay and
			 Survivor Benefits
					621.Waiver of recoupment
			 of overpayments of retired pay to spouse or former spouse as a result of
			 retroactive disability determinationSection 2774 of title 10, United States
			 Code, is amended by adding at the end the following new subsection: The
			 Director of the Office of Management and Budget or the Secretary concerned, as
			 the case may be, shall waive any claim for overpayment against a spouse or
			 former spouse of a member if—
						
							(A)the payment was disposable retired pay
				that, pursuant to section 1408 of this title, a court treated as property for
				the purpose of issuing a final decree of divorce, dissolution, annulment, or
				legal separation, including a court ordered, ratified, or approved property
				settlement incident to such decree; and
							(B)the claim for overpayment is
				attributable to a determination of entitlement to disability compensation under
				title 38.
							(2)In this section:
								(A)The term court has the
				meaning given such term in section 1408(a)(1) of this title.
								(B)The term disposable retired
				pay has the meaning given such term in section 1408(a)(4) of this
				title.
								(C)The term final decree
				has the meaning given such term in section 1408(a)(3) of this title.
								(D)The term member has the
				meaning given such term in section 1408(a)(5) of this title.
								(E)The term spouse or former
				spouse has the meaning given such term in section 1408(a)(6) of this
				title.
								.
					622.Survivor
			 benefit plan; extension of period for election deemed to have been
			 made
						(a)In
			 generalSection 1450(f)(3)(C) of title 10, United States Code, is
			 amended by striking one year and inserting five
			 years.
						(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to divorces, dissolutions, annulments, or legal separations that become
			 effective after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						623.Allowing
			 member to submit application for direct payment
						(a)Permit
			 application for direct payment by memberSection 1408(d) of title
			 10, United States Code, is amended in the first sentence of paragraph (1) by
			 inserting by a member or former member or the spouse or former spouse of
			 such member after the Secretary concerned.
						(b)Conditions for
			 direct paymentSection 1408(d) of such title is further amended
			 by adding at the end the following new paragraph:
							
								(8)A former spouse
				who accepts payment shall be deemed—
									(A)to have consented
				and agreed to the recovery of any future overpayments, including recovery by
				involuntary collection from the former spouse or his or her estate; and
									(B)to have agreed to
				give prompt notice in writing to the Secretary if—
										(i)the operative
				court order upon which payment is based is vacated, modified, or set
				aside;
										(ii)the former
				spouse remarries, if all or a part of the payment is for alimony; or
										(iii)the former
				spouse is ineligible for child support payments due to the death, emancipation,
				adoption, or attainment of majority of a child whose support is provided
				through direct payment to a former spouse from retired
				pay.
										.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 applications for direct payment of retired pay submitted to the Secretary
			 concerned after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						624.Division of
			 retired pay to be based on member's length of service and pay grade at time of
			 divorce
						(a)In
			 generalSection 1408(c) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(5)In the case of a
				member as to whom a decree of divorce, dissolution, annulment, or legal
				separation becomes final before the date on which the member begins to receive
				retired pay, the total monthly retired pay to which a member is entitled, for
				purposes of determining disposable retired pay, as defined in
				paragraph (4) of subsection (a), that a court may treat in the manner described
				in paragraph (1), shall be limited to retired pay computed based on the pay
				grade, and the length of service of the member while married, that are
				creditable toward entitlement to basic pay and to retired pay as of the date a
				marital property interest in retired pay terminates. Amounts so calculated
				shall be increased by the cumulative percentage of increases in basic pay and
				retired pay between the date a marital property interest in retired pay
				terminates and the effective date of the member's retirement. Upon request and
				pursuant to regulations, the Secretary concerned shall calculate disposable
				retired pay described in this
				paragraph.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to divorces, dissolutions, annulments, and legal separations that
			 become effective after the end of the 90-day period beginning on the date of
			 enactment of this Act.
						625.Increases for
			 divisions of retired pay expressed as a dollar amount
						(a)Monetary amount
			 adjustmentSection 1408(a)(2)(C) of title 10, United States Code,
			 is amended by striking expressed in dollars and inserting
			 expressed as a specific dollar amount, with such amount, if so ordered,
			 being adjusted in the same manner and at the same time as retired pay is
			 adjusted to reflect changes in the Consumer Price Index under section 1401a of
			 this title,.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to court orders that become effective after the end of the 90-day
			 period beginning on the date of enactment of this Act.
						626.Lump sum
			 payments to former spouses of members of the uniformed services
						(a)Authority for
			 lump sum payment(1)Chapter 74 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
								
									1468.Lump sum
				payments for certain amounts payable to former spouse
										(a)If the present
				value of a periodic amount described in subsection (b) payable to a former
				spouse does not exceed $5,000, the Secretary concerned shall pay, in a lump
				sum, an amount equal to such present value to the former spouse eligible for
				such benefit.
										(b)A periodic amount
				described in this subsection means:
											(1)An annuity under
				the Survivor Benefit Plan (subchapter II of chapter 73 of this title).
											(2)Payment of
				retired pay pursuant to a court order resulting from the treatment by the court
				under section 1408(c) of this title of disposable retired pay of a member of
				the uniformed services as the property of the member and his spouse.
											(c)With the consent
				of the former spouse, the Secretary concerned may pay, in a lump sum, an amount
				equal to the present value of a periodic amount described in subsection (b) in
				excess of $5,000.
										(d)Payment of a lump
				sum under subsection (a) or (c) of this section shall constitute full payment
				of the amounts described in subsection (b) to the former spouse.
										(e)For purposes of
				this section, the term present value means the present value
				calculated by using the mortality table, interest rate, and actuarial
				assumptions pursuant to regulations prescribed by the Secretary of
				Defense.
										(f)If a former
				spouse eligible for a payment under subsection (b) or (c) of this section
				elects to have all or a portion of such payment paid directly to an eligible
				retirement plan, and specifies the eligible retirement plan to which such
				payment is to be paid (in such form and at such time as the Secretary concerned
				may prescribe), such payment shall be made in the form of a transfer by the
				Secretary concerned to the trustee of the eligible retirement plan so
				specified. For purposes of the preceding sentence, the term eligible
				retirement plan has the same meaning as eligible retirement
				plan for purposes of section 414(v)(2)(B) of the Internal Revenue Code
				of 1986 (26 U.S.C.
				414(v)(2)(B)).
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										1468. Lump sum payments for
				certain amounts payable to former
				spouse.
									
									.
							(b)Rollover
			 treatment for lump sum payments paid to former spouses of members of the
			 uniformed servicesSection 414 of the Internal Revenue Code of
			 1986 (relating to definitions and special rules) is amended by adding at the
			 end the following new subsection:
							
								(w)Lump sum
				payments to former spouses of members of the uniformed services
									(1)Eligible for
				rollover treatmentFor purposes of this part including section
				408, relating to individual retirement accounts, any amount of a lump sum
				payment paid to an individual under the authority of section 1468 of title 10,
				United States Code, shall be considered an amount paid out of an individual
				retirement account to the individual for whose benefit the account is
				maintained and eligible for rollover treatment under section 402(c)(6).
									(2)Transfer by
				secretary concerned to trusteeAny amount of lump sum payment
				transferred by the Secretary concerned to a trustee of an eligible retirement
				plan in accordance with section 1468 of title 10, United States Code, shall be
				treated as an amount transferred in a direct trustee-to-trustee transfer in
				accordance with section 401(a)(31) and, as a result, shall not be includible in
				gross income for the taxable year of such transfer. For purposes of this
				paragraph, the term eligible retirement plan has the meaning
				given such term by section
				401(a)(31)(D).
									.
						627.Prohibit
			 court-ordered payments before retirement based on imputation of retired
			 pay
						(a)AuthoritySection
			 1408(c)(3) of title 10, United States Code, is amended—
							(1)by inserting
			 (A) after (3); and
							(2)by adding at the
			 end the following new subparagraph:
								
									(B)A court may not
				order a member to make payments based upon an imputation of a property interest
				in future retired pay of any kind to a spouse or former spouse before the date
				of the member's actual
				retirement.
									.
							(b)Effective
			 dateThe amendments made by subsection (a) shall apply to final
			 court orders or court orders seeking enforcement of prior final decrees issued
			 on or after the date of the enactment of this Act.
						628.Revocation of
			 ten-year rule for direct payment of retired pay
						(a)Revocation of
			 ten-year ruleSection 1408(d) of title 10, United States Code, is
			 amended—
							(1)by striking
			 paragraph (2); and
							(2)by redesignating
			 paragraphs (3) through (7) as paragraphs (2) through (6), respectively.
							(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first month which begins more than 120 days after the date of
			 enactment of this Act and shall apply only to payments of retired pay for
			 periods beginning on or after the effective date of this section in the case of
			 any former spouse of a member or former member of the uniformed
			 services.
						629.Survivor
			 benefit plan; multiple beneficiaries
						(a)Permit spouse
			 and former spouse coverageSection 1448(b)(2) of title 10, United
			 States Code, is amended—
							(1)in subparagraph
			 (B)—
								(A)by striking
			 prevents payment and inserting reduces the
			 amount; and
								(B)by striking
			 including payment and inserting including the amount of
			 an annuity; and
								(2)in subparagraph
			 (C), by striking which former spouse is to be provided the
			 annuity and inserting the base amount applicable in determining
			 the amount of the annuity of each former spouse.
							(b)Permit spouse
			 and former spouse annuitiesSection 1450(a)(1) of such title is
			 amended to read as follows:
							
								(1)Surviving
				spouse and former spouse(s)The eligible surviving spouse and
				every eligible former
				spouse.
								.
						(c)Permit
			 reductions in retired pay in the case of multiple
			 beneficiariesSection 1452 of such title is amended by adding at
			 the end the following new subsection:
							
								(k)Reductions in
				retired pay in the case of multiple beneficiariesWhen a
				participant in the Plan has elected to provide an annuity to a spouse and to
				one or more former spouses, reductions in retired pay required by subsection
				(a) shall be made for each annuity elected, in an amount based on the base
				amount applicable to each annuity. In the case of a reduction in retired pay to
				provide an annuity to a former spouse to whom payment of a portion of a
				member's retired pay is being made pursuant to a court order under section 1408
				of this title, such reduction in retired pay shall be deducted from the amounts
				paid to such member, to such former spouse, or both, as provided by court order
				or by agreement of the
				parties.
								.
						(d)Effective
			 dateThe amendments made by subsections (a), (b), and (c) apply
			 with respect to elections made on or after the date of enactment of this Act.
			 Any election to provide an annuity to a spouse or former spouse who was
			 prevented from being a beneficiary under the laws in effect before the date of
			 enactment of this Act shall be made within 180 days following the date of
			 enactment of this Act.
						(e)Coverage for
			 survivors of retirement-eligible members who die on active duty(1)Section 1448(d) of such
			 title is amended—
								(A)in paragraph (3), by striking
			 the Secretary—(A) may not pay an annuity under paragraph (1) or (2); but
			 (B) and inserting the Secretary; and
								(B)by amending paragraph (5) to read as
			 follows:
									
										(5)Computation(A)The amount of an
				annuity payable to a former spouse pursuant to paragraph (3) shall be computed
				on the basis of a base amount equal to the amount of retired pay that, under
				the authority of section 1408(c) of this title, is treated under a court order
				or spousal agreement as the property of such former spouse.
											(B)The amount of an annuity payable under
				paragraph (1) or (2) shall be computed under section 1451(c) of this title;
				however, the retired pay otherwise applicable with respect to such computation
				shall be reduced by an amount equal to the base amount that provides the basis
				for computing the amount of an annuity payable to a former spouse under
				paragraph (3) of this
				subsection.
											.
								(2)Effective dateThe
			 amendments made by paragraph (1) shall apply with respect to survivors of
			 retirement-eligible members who die on active duty on or after the date of
			 enactment of this Act.
							(f)Coverage for
			 survivors of persons dying when eligible To elect reserve component
			 annuity(1)Section 1448(f) of such
			 title is amended—
								(A)by striking the Secretary—(A)
			 may not pay an annuity under paragraph (1) or (2); but (B) and
			 inserting the Secretary; and
								(B)by amending paragraph (4) to read as
			 follows:
									
										(4)Computation(A)The amount of an
				annuity payable to a former spouse pursuant to paragraph (3) shall be computed
				on the basis of a base amount equal to the amount of retired pay that, under
				the authority of section 1408(c) of this title, is treated under a court order
				or spousal agreement as the property of such former spouse.
											(B)The amount of an annuity payable under
				paragraph (1) or (2) shall be computed under section 1451(c) of this title;
				however, the retired pay otherwise applicable with respect to such computation
				shall be reduced by an amount equal to the base amount that provides the basis
				for computing the amount of an annuity payable to a former spouse under
				paragraph (3) of this
				subsection.
											.
								(2)Effective
			 dateThe amendments made by paragraph (1) shall apply with
			 respect to survivors of persons eligible to elect reserve-component annuity
			 retirement-eligible members who die on or after the date of enactment of this
			 Act.
							630.Survivor
			 benefit plan; financial responsibility for survivor benefit plan
			 participation
						(a)Spouse and
			 former spouse annuitiesSection 1452(a) of title 10, United
			 States Code, is amended—
							(1)in paragraph (1),
			 by inserting paragraph (6) of this subsection or after
			 Except as provided in; and
							(2)by adding at the
			 end the following new paragraph:
								
									(6)Court
				orderIf a court order requires the former spouse to pay all or a
				part of the costs associated with providing an annuity to the former spouse,
				the participant’s retired pay shall not be reduced by the portion that the
				former spouse is required to pay. The portion of Plan costs that a former
				spouse is required to pay pursuant to a Court order under this paragraph must
				either be paid by direct remittance or as a deduction from the former spouses
				share of the member’s retired pay that is received by direct payment pursuant
				to section 1408 of this
				title.
									.
							(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to divorces, dissolutions, annulments, or legal separations that become
			 effective after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						631.Survivor
			 benefit plan; presumptive proportionate share
						(a)Presumptive
			 base amount for former spouseSection 1447(6) of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
							
								(D)Presumptive
				proportionate amount for former spouseIn the case of an annuity
				provided under the Plan for a former spouse, unless otherwise agreed to by the
				member and former spouse or ordered by a court, such term means any amount of
				monthly retired pay, which is not less than $300, payable to such former spouse
				as a result of a court treating disposable retired pay of a member as the
				property of the member and his spouse under the authority of section
				1408(c).
								.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to divorces, dissolutions, annulments, and legal separations that become
			 effective after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						DCommissary and
			 Nonappropriated Fund Instrumentality Benefits
					641.Continuation
			 of commissary and exchange privilegesSection 1146 of title 10, United States Code
			 is amended—
						(1)by inserting
			 , or a member of the Selected Reserve of the Ready Reserve who is
			 involuntarily separated from the Selected Reserve due to force shaping
			 requirements directed by the Secretary of the military department
			 concerned, after active duty the first place it appears;
			 and
						(2)by striking
			 October 1, 1990, and ending on December 31, 2001 and inserting
			 October 1, 2007, and ending on December 31, 2012.
						EOther
			 Matters
					651.Change in the
			 definition of sea duty for career sea pay to include multi-crew
			 shipsSection 305a(e)(1)(A) of
			 title 37, United States Code, is amended—
						(1)by striking
			 or at the end of clause (ii); and
						(2)by adding at the
			 end the following new clause:
							
								(iv)while serving as
				an off-cycle crewmember of a multi-crewed ship;
				or
								.
						652. Establishment
			 of Army incentive fund
						(a)Establishment
			 of fundPart II of subtitle B of title 10, United States Code, is
			 amended by adding at the end the following new chapter:
							
								376FUND FOR
				PAYMENT OF INCENTIVES AND BONUSES
									
										Sec.
										4101. Fund for payment of
				  incentives and bonuses.
									
									4101.Fund for
				payment of incentives and bonuses
										(a)Establishment
				of fundThere is established on the books of the Treasury a fund
				to be known as the Army Incentive Fund (hereinafter in this section referred to
				as the Fund), which shall be administered by the Secretary of
				the Treasury. The Fund shall be used for the accumulation of funds in order to
				finance on an actuarially sound basis Army bonus and incentive liabilities that
				have been specifically authorized by law to be paid from the Fund.
										(b)DefinitionsIn
				this section:
											(1)The term
				specifically authorized Army bonus and incentive liabilities
				means liabilities of the Department of the Army for a bonus or incentive
				under—
												(A)chapter 5 of
				title 37, that is specifically authorized by law to be paid from the Fund;
				or
												(B)section 681 of
				the National Defense Authorization Act for Fiscal Year 2006 (Public Law
				109–163).
												(2)The term
				normal cost, with respect to any period of time, means the
				present value of future bonuses and incentives payable to persons who during
				such period qualify for a bonus or incentive authorized by law to be paid from
				the Fund.
											(c)Assets of the
				fundThere shall be deposited into the Fund the following, which
				shall constitute the assets of the Fund:
											(1)Amounts paid into
				the Fund under subsection (g).
											(2)Any amount
				appropriated directly to the Fund.
											(3)Any return on
				investment of the assets of the Fund.
											(d)Payments from
				the fundThe Secretary of the Treasury shall transfer from the
				Fund to the Secretary of the Army only such amounts as are necessary to enable
				the Secretary to make required payments of specifically authorized Army bonus
				and incentive liabilities, as defined in subsection (b)(1). The Secretary of
				the Treasury and the Secretary of the Army shall enter into an agreement as to
				how and when, and the amounts in which, such transfers shall be made. Except
				for investments under subsection (h), amounts in the Funds may not be used for
				any purpose other than transfers described in this subsection.
										(e)Board of
				actuariesThe Board of Actuaries established under section
				2006(e) of this title (hereinafter in this section referred to as the
				Board) shall report to the Secretary of Defense annually on the
				actuarial status of the Fund and shall furnish its advice and opinion on
				matters referred to it by the Secretary.
										(f)Determinations
				of contributions to the fund(1)The Secretary of
				Defense shall carry out periodic actuarial valuations of any program for a
				bonus or incentive authorized to be paid from the Fund.
											(2)Based on the most recent such
				valuation, the Secretary of Defense shall estimate the normal cost for such
				program for the next fiscal year.
											(3)At the time of such evaluation, the
				Secretary of Defense shall make determinations for such program in the same
				manner, as far as practicable, as determinations are made under paragraphs (3)
				and (4) of section 2006(f) of this title.
											(4)Based on the determinations under
				paragraphs (2) and (3), the Secretary of Defense shall determine the amount
				needed to be appropriated to the Department of the Army for the next fiscal
				year for payments to be made to the Fund under subsection (g).
											(5)All determinations under this
				subsection shall be made using methods and assumptions approved by the Board
				(including assumptions of interest rates) and in accordance with generally
				accepted actuarial principles and practices.
											(g)Payments into
				the fund(1)The Secretary of the
				Army shall pay into the Fund each month the amount that, based upon the most
				recent actuarial valuation of a program for a bonus or incentive authorized to
				be paid from the Fund, is equal to the normal cost for the program for the
				preceding month.
											(2)The Secretary of the Army shall pay
				into the Fund at the beginning of each fiscal year (or as soon thereafter as
				appropriations are available for such purpose) an amount, if any, for the
				amortization of any liability to the Fund, or actuarial gain or loss to the
				Fund, related to the determinations made under subsection (f)(3).
											(3)Amounts paid into the Fund under this
				section shall be paid from appropriations available for the pay of members of
				the Army.
											(h)Investments of
				assets of the fundThe Secretary of the Army may request the
				Secretary of the Treasury to invest such portion of the fund as is not, in the
				judgment of the Secretary of the Army, required to meet current withdrawals.
				Such investments shall be made by the Secretary of the Treasury in public debt
				securities with maturities suitable to the needs of the fund, as determined by
				the Secetary of the Army, and bearing interest at a rate determined by the
				Secretary of the Treasury, taking into consideration current market yields on
				outstanding marketable obligations of the United States of comparable
				maturity.
										(i)Transfer of
				funds after terminationIf the use of the Fund is terminated, as
				determined by the Secretary of the Army, and the amount in the Fund is in
				excess of all liabilities for future payments for bonuses and incentives for
				which funds were transferred into the Fund, the amount by which the amount in
				the Fund exceeds the liabilities may be transferred to the appropriation that
				is available for the pay of members of the Army at the time of the
				transfer.
										.
						(b)Clerical
			 amendmentsThe tables of chapters for part II of subtitle B of
			 such title is amended by adding at the end the following new item:
							
								
									376.Fund for
				  Payment of Incentives and
				  Bonuses4101.
								
								.
						653.Expansion of
			 Selected Reserve education loan repayment program
						(a)Additional
			 loans eligible for repaymentParagraph (1) of section 16301(a) of
			 title 10, United States Code, is amended—
							(1)by striking
			 or at the end of subparagraph (B)
							(2)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(D)any loan incurred
				for educational purposes made by a lender that is—
										(i)an agency or
				instrumentality of a State;
										(ii)a financial or
				credit institution (including an insurance company) that is subject to
				examination and supervision by an agency of the United States or any
				State;
										(iii)a pension fund
				approved by the Secretary for purposes of this section; or
										(iv)a nonprofit
				private entity designated by a State, regulated by such State, and approved by
				the Secretary for purposes of this
				section.
										.
							(b)Eligibility of
			 officersParagraph (2) of such section is amended—
							(1)by striking
			 Except as provided in paragraph (3), the Secretary and inserting
			 The Secretary; and
							(2)by striking
			 an enlisted member of the Selected Reserve of the Ready Reserve of an
			 armed force in a reserve component and military specialty and inserting
			 a member of the Selected Reserve of the Ready Reserve of an armed force
			 in a reserve component and officer program or military
			 specialty.
							(c)Conforming
			 amendmentsSuch section is further amended—
							(1)by striking
			 paragraph (3); and
							(2)in the heading,
			 by striking enlisted members of Selected Reserve with
			 critical specialties and inserting
			 members of the Selected
			 Reserve.
							(d)Clerical
			 amendmentThe table of sections at the beginning of chapter 1609
			 of such title is amended by striking the item relating to section 16301 and
			 inserting the following new item:
							
								
									16301. Education loan repayment
				program: members of the Selected
				Reserve.
								
								.
						654.Reemployment
			 rights following certain National Guard dutySection 4312(c)(4) of title 38, United
			 States Code, is amended—
						(1)by striking
			 or at the end of subparagraph (D);
						(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(F)ordered to
				full-time National Guard duty under the provisions of section 502(f) of title
				32 when the period of duty is designated by the Secretary of Defense as covered
				by this
				subparagraph.
								.
						655.Allow member
			 To waive notice and provide court order upon request
						(a)Allow member To
			 waive notice and provide court order upon requestSection 1408(g)
			 of title 10, United States Code, is amended—
							(1)by striking
			 A person and inserting Unless notice is waived by the
			 member, a person; and
							(2)by striking
			 (together with a copy of such order) and inserting and,
			 upon request, a copy of such order.
							(b)Effective
			 dateThe amendments made by this section shall apply to court
			 orders received by the Secretary concerned after the end of the 90-day period
			 beginning on the date of enactment of this Act.
						656.Disregard
			 periods of confinement for dependent victims of abuse
						(a)Disregard
			 periods of confinement for dependent victims of abuseParagraph
			 (2)(A) of section 1408(h) of title 10, United States Code, is amended by
			 inserting (including any periods of confinement served prior to
			 convening authority action on the record of trial related to the misconduct
			 that resulted in the termination of eligibility to receive retired pay)
			 after on the basis of years of service.
						(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 of October 23, 1992, as if included in section 1408(h) of title 10, United
			 States Code, as enacted by section 653(a)(2) of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484).
						657.Clarifying
			 amendment regarding jurisdiction for purposes of allocation of retired pay
			 under the Uniformed Services Former Spouse Protection ActSection 1408(c) of title 10, United States
			 Code, is amended by striking paragraph (4).
					658.Overseas
			 naturalization of military family members
						(a)Section 319 of
			 the Immigration and Nationality Act (8 U.S.C. 1430) is amended by adding at the
			 end the following new subsection:
							
								(e)In the case of a
				person lawfully admitted for permanent residence who is the spouse or child of
				a member of the Armed Forces authorized to accompany such member and reside
				abroad with the member pursuant to the member's official orders, and who is so
				accompanying and residing with the member (in marital union if a spouse), such
				residence and physical presence abroad shall be treated as residence and
				physical presence in any State or district of the Department of Homeland
				Security in the United States for the purpose of satisfying the requirements of
				this section or sections 316 or 322 of this Act for naturalization, and for the
				purpose of satisfying section 101(a)(13)(C)(i) or (ii) of this
				Act.
								.
						(b)Overseas
			 naturalization authoritySection 1701(d) of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 8 U.S.C. 1443a) is
			 amended by inserting , and persons eligible for naturalization under
			 section 319(e) of the Immigration and Nationality Act, after
			 Armed Forces.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act and apply to any application pending before the
			 Secretary of Homeland Security on or after the date of enactment.
						VIIHEALTH CARE
			 PROVISIONS
				TRICARE Program Improvements
					701.Revising
			 TRICARE program cost sharing amounts
						(a)AuthoritySection
			 1086(b) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
							
								(5)Notwithstanding
				paragraphs (1) through (4), the Secretary of Defense shall promulgate
				regulations to revise the requirements for payments by beneficiaries under this
				subsection in order to reflect increases in health care costs. Such
				requirements, which may include a revised deductible amount, an enrollment fee,
				and future indexing, need not be uniform for all such beneficiaries. Any such
				enrollment fee may be a condition of eligibility for health care benefits under
				chapter 55 of this
				title.
								.
						(b)ImplementationThe
			 Secretary of Defense shall promulgate the regulations required by section
			 1086(b)(5) of title 10, United States Code, as added by subsection (a), after
			 first considering the recommendations of the Task Force on the Future of
			 Military Health Care regarding the beneficiary and Government cost sharing
			 structure required to sustain military health benefits over the long term, as
			 required by subsections (c)(3)(H) and (e)(1) of section 711 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2285). The regulations shall become effective not later than 90 days
			 after the date of enactment of this Act. The Secretary shall submit the
			 regulations, and a report describing the rationale for the changes promulgated,
			 to the Committees on Armed Services of the Senate and House of Representatives
			 at least 30 days before such regulations become effective.
						702.Exclusion of
			 surrogacy maternity and infant care
						(a)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1074k the following new section:
							
								1074l.Exclusion of
				surrogacy maternity and infant care
									(a)In
				generalHealth care services, including pre-natal care, maternity
				care, and newborn infant care, arising from a surrogate pregnancy are excluded
				under this chapter.
									(b)Emergency
				health care servicesSubsection (a) does not preclude the
				provision of emergency health care services in facilities of the uniformed
				services on a reimbursable basis.
									(c)DefinitionAs
				used in this section, the term surrogate pregnancy means a
				pregnancy in which a fertile woman who is not the wife of the sperm donor
				agrees, whether or not for a fee, to be impregnated for the purpose of carrying
				to term a child to be surrendered to the care of the sperm donor and his wife
				or to any other person or
				persons.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item related to section 1074k the following
			 new item:
							
								
									1074l. Exclusion of surrogacy
				maternity and infant
				care.
								
								.
						703.Suspension of
			 health care eligibility for fraud
						(a)In
			 generalSection 1073 of title 10, United States Code, is amended
			 by adding at the end the following new subsection:
							
								(c)Suspension of
				health care eligibility for fraudIn the case of any covered
				beneficiary who knowingly makes or causes to be made or conspires, aids, or
				assists in, agrees to, arranges for, or in any way procures the making or
				presentation of a false or fraudulent affidavit, declaration, certificate,
				statement, voucher, or paper (including by electronic means) concerning any
				claim for benefits for such covered beneficiary or his or her dependent under
				this chapter, the Secretary may at his option, notwithstanding any other
				provision of this chapter, limit, restrict, or suspend the eligibility under
				this chapter of that covered beneficiary for such period, not exceeding five
				years, as the Secretary deems appropriate. The Secretary shall, after
				consultation with the other administering Secretaries, establish by regulation
				procedures, including notice and opportunity for a hearing, for the
				implementation of this
				subsection.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 90
			 days after enactment of this Act.
						VIIIAcquisition
			 policy, acquisition management, and related matters
				AAcquisition
			 Policy and Management
					801.Unified
			 combatant command for joint warfighting experimentation: acquisition
			 authoritySection 167a of
			 title 10, United States Code, is amended—
						(1)in subsection
			 (a), by striking and acquire and inserting , acquire and
			 sustain; and
						(2)by striking
			 subsection (f).
						802.Limited
			 authorization to acquire items produced in Iraq or Afghanistan for use by Iraqi
			 or Afghani forcesNotwithstanding any other provision of law,
			 the head of the contracting activity in Iraq or Afghanistan may authorize the
			 use of funds appropriated or otherwise made available to the Department of
			 Defense for the procurement of any article or item covered by subparagraphs (B)
			 through (E) of section 2533a(b)(1) of title 10, United States Code, that is
			 grown, reprocessed, reused, or produced outside the United States, provided
			 that:
						(1)such procurement
			 is conducted in Iraq or Afghanistan in support of contingency
			 operations;
						(2)such article or
			 item is grown, reprocessed, reused, or produced in Iraq or Afghanistan;
						(3)such article or
			 item is to be used only by the military forces, police, or other security
			 personnel of the nation of Iraq or Afghanistan; and
						(4)offers are
			 requested from as many potential sources as is practicable under the
			 circumstances.
						803.Authority to
			 use simplified acquisition procedures for certain commercial
			 itemsSection 4202 of the
			 Clinger Cohen Act (division D of Public Law 104–106; 110 Stat. 652; 10 U.S.C.
			 2304 note) is amended by striking subsection (e).
					804.Minimum annual
			 purchase for Civil Reserve Air Fleet contracts
						(a)In
			 generalChapter 931 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								9515.Minimum
				annual purchase for Civil Reserve Air Fleet contracts
									(a)In
				generalThe Secretary of Defense is authorized to award to air
				carriers or air carrier teaming arrangements (carriers) participating in the
				Civil Reserve Air Fleet (CRAF) program annual airlift contracts with a minimum
				purchase amount determined in accordance with this section.
									(b)Minimum annual
				contract awardsSuch contract minimum purchase amount shall be
				based on forecast needs but may not be for more than eighty percent of the
				annual average expenditures of airlift for the prior 5-year period. Unusually
				high demand years, such as during a conflict, will normally be omitted to
				obtain a more accurate forecast. Award amounts shall be divided among said
				carriers proportional to their relative commitments to the CRAF program.
									(c)Distribution of
				amountsShould any of the amounts set aside for the annual
				minimum airlift purchase not be utilized to purchase actual transportation from
				a carrier to whom said contract is awarded, such remainder must be transferred
				to the carrier; however, proportional adjustment shall be made for periods when
				services from the carrier were unavailable for usage by the Department of
				Defense, such as refused business, suspended operations, or when the air
				carrier is placed in non-use status pursuant to section 2640 of this title for
				safety issues. If the cumulative annual purchases of actual transportation
				services exceed the minimum annual contract amount for a carrier, no additional
				amount will be transferred.
									(d)Merger of
				fundsAmounts available to the military departments for
				transportation equal to the proportional share of usage by each military
				department shall be transferred to the transportation working capital fund to
				fund the award of said contracts. Each military department shall be entitled to
				obtain transportation of equal value or transfer that entitlement to other
				military departments or Department of Defense units. Such transferred value
				shall be merged with the appropriations of the receiving
				unit.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									9515. Minimum annual purchase
				for Civil Reserve Air Fleet
				contracts.
								
								.
						805.Streamline
			 jurisdiction over government contract claims, disputes and appeals arising out
			 of maritime contractsSection
			 4 of the Contract Disputes Act of 1978 (41 U.S.C. 603) is amended to read as
			 follows:
						
							4.Appeals under
				subsection (g) of section 8 and suits under section 10 arising out of maritime
				contracts shall be governed exclusively by this
				Act.
							.
					806.Revisions to
			 required receipt objectives for previously authorized disposals from the
			 national defense stockpile
						(a)Fiscal year
			 2000 disposal authorityParagraph (5) of section 3402(b) of the
			 National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 50
			 U.S.C. 98d note), as amended by section 3302 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3546), is
			 amended by striking $600,000,000 before and inserting
			 $730,000,000 by.
						(b)Fiscal year
			 1999 disposal authoritySection 3303(a) of the Strom Thurmond
			 National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50
			 U.S.C. 98d note), as amended by section 3302(a) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2513), is amended by striking $1,016,000,000 in paragraph (7)
			 and inserting $1,469,102,000.
						BAmendments to
			 General Contracting Authorities, Procedures, and Limitations
					811.Repealing the
			 sunset provision of the Acquisition Workforce Training FundSection 37(h)(3) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 433(h)(3)) is striking subparagraph
			 (H).
					812.Revitalization
			 of Department of Defense laboratories
						(a)Laboratory
			 revitalizationSection 2805 of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 subsection (d) as subsection (e); and
							(2)by inserting
			 after subsection (c) the following new subsection (d):
								
									(d)Laboratory
				revitalization(1)For the revitalization
				and recapitalization of laboratories owned by the United States and under the
				jurisdiction of the Secretary concerned, the Secretary may spend from
				appropriations available—
											(A)for operation and maintenance amounts
				necessary to carry out an unspecified minor military construction project
				costing not more than $2,000,000; or
											(B)for military construction not
				otherwise authorized by law amounts necessary to carry out an unspecified minor
				military construction project costing not more than $5,000,000.
											(2)For projects conducted pursuant to
				this subsection, $2,000,000 shall be the amount applied for purposes of
				subsection (b)(1).
										(3)For purposes of this subsection, the
				term laboratory includes—
											(A)a research, engineering, and
				development center;
											(B)a test and evaluation activity;
				and
											(C)any buildings, structures, or
				facilities located at and supporting such centers or activities.
											(4)For purposes of
				this subsection, the amounts allowed to be applied in any one fiscal year to
				projects at any one laboratory shall be limited in size to the larger of the
				amounts applicable as set forth in subsection
				(d)(1).
										.
							(b)Stylistic
			 amendmentsSuch section is further amended—
							(1)in subsection
			 (a), by inserting Military
			 construction funding.— after
			 (a);
							(2)in subsection
			 (b), by inserting Notifications.— after
			 (b);
							(3)in subsection
			 (c), by inserting Operation and
			 maintenance funding.— after (c);
			 and
							(4)in subsection
			 (e), as redesignated by subsection (a)(1), by inserting Limitations.— after
			 (e).
							813.Extension of
			 the authority to carry out certain prototype projectsSection 845(i) of the National Defense
			 Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended by
			 striking September 30, 2008 and inserting September 30,
			 2013.
					814.Qualifications
			 for public aircraft status of aircraft under contract with the Armed
			 Forces
						(a)Amendment to
			 definitionSection 40102(a)(41)(E) of title 49, United States
			 Code, is amended—
							(1)by inserting
			 or an operational support service after
			 transportation; and
							(2)by adding at the
			 end the following new sentence: For purposes of this paragraph,
			 an operational support service means a mission performed by an
			 air operator that uses fixed or rotary winged aircraft to provide a service
			 other than transportation..
							(b)Armed forces
			 operational missionSection 40125(c) of such title is
			 amended—
							(1)in paragraph
			 (1)(C), by inserting or an operational support service after
			 transportation; and
							(2)by adding at the
			 end the following new paragraph:
								
									(3)Compliance of
				civil aircraft operationsIf the Secretary of Defense (or the
				Secretary of the department in which the Coast Guard is operating) does not
				make a designation under paragraph (1)(C) with regard to a chartered aircraft,
				the transportation or operational support service provided to the armed forces
				by such aircraft must be in compliance with the Federal Aviation Regulations
				under title 14, Code of Federal
				Regulations.
									.
							(c)Technical
			 corrections
							(1)Section 40125(b)
			 of such title is amended by striking 40102(a)(37) each place it
			 appears and inserting 40102(a)(41).
							(2)Section 40125(c)
			 of such title is amended by striking 40102(a)(37)(E) each place
			 it appears and inserting 40102(a)(41)(E).
							815.Extending the
			 determination of shortage category positions for certain Federal acquisition
			 positionsSection 1413(b) of
			 the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108–136; 117 Stat. 1665), is amended by striking September 30,
			 2007 and inserting September 30, 2012.
					816.Multiyear
			 procurement authority for electricity from renewable energy sources
						(a)In
			 generalSection 2410o(a) of title 10, United States Code, is
			 amended—
							(1)by striking
			 and hydrazine-related products and inserting
			 hydrazine-related products, and electricity from renewable energy
			 sources which include, but are not limited to solar, wind, biomass, landfill
			 gas, ocean (including tidal, wave, current and thermal), geothermal, municipal
			 solid waste or new hydroelectric generation capacity achieved from increased
			 efficiency at hydroelectric projects; and
							(2)by inserting
			 before the period at the end the following: or in the best interests of
			 the United States.
							(b)Clerical
			 amendments(1)The heading of such
			 section is amended to read as follows:
								
									2410o.Multiyear
				procurement authority: purchase of dinitrogen tetroxide, hydrazine,
				hydrazine-related products, and electricity from renewable
				energy
									.
							(2)The table of
			 sections at the beginning of chapter 141 of such title is amended by striking
			 the item relating to section 2410o and inserting the following new item:
								
									
										2410o. Multiyear procurement
				authority: purchase of dinitrogen tetroxide, hydrazine, hydrazine-related
				products, and electricity from renewable
				energy.
									
									.
							817.Exemption for
			 Special Operations Command
						(a)ExemptionChapter
			 6 of title 10, United States Code, is amended by inserting after section 167a
			 the following new section:
							
								167b.Exemption for
				the commander of the United States Special Operations Command
									Pursuant to
				section 167 of this title, the commander of the special operations command is
				responsible for, and has the authority to conduct all affairs of, such command
				relating to special operations activities. The commander of the special
				operations command may carry out his functions under section 167 without regard
				to sections 2401, et seq., of this title if the Secretary of Defense makes a
				determination that carrying out such functions in such manner is required for
				national security
				interests.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									167b. Exemption for the
				commander of the United States Special Operations
				Command.
								
								.
						COther
			 Matters
					821.Applicability
			 of statutory executive compensation cap made prospectiveSection 808(e)(2) of the National Defense
			 Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1838; 41
			 U.S.C. 435) is amended by striking before, on, and inserting
			 on.
					822.Authority to
			 appoint an acting chair for the Cost Accounting Standards BoardParagraph (1) of section 26(a) of the Office
			 of Federal Procurement Policy Act (41 U.S.C. 422(a)(1)) is amended by striking
			 The Board shall consist of 5 members, including the Administrator, who
			 shall serve as Chairman, and 4 members, all of whom shall have experience in
			 Government contract cost accounting, and who shall be appointed as
			 follows: and inserting The Board shall consist of the Chair and
			 4 other members. The Chair shall be the Administrator. However, for those time
			 periods in which the Administrator position is vacant, the Director of the
			 Office of Management and Budget may appoint an employee of the Office of
			 Management and Budget to serve as Chair. The 4 other members, all of whom shall
			 have experience in Government contract cost accounting, shall be appointed as
			 follows:.
					823.Small business
			 innovation research awards; use of program funds for administrative
			 costsSection 9 of the Small
			 Business Act (15 U.S.C. 638) is amended—
						(1)in subsection
			 (f)(2)(A), by striking any and inserting more than 3.0
			 percent; and
						(2)in subsection
			 (n)(2)(A), by striking any and inserting more than 3.0
			 percent.
						824.Small business
			 innovation research program; discretionary technical assistanceSection 9(q)(3) of the Small Business Act
			 (15 U.S.C. 638(q)(3)) is amended—
						(1)in subparagraph
			 (A), by striking $4,000 and inserting $5,000;
			 and
						(2)by amending
			 subparagraph (B) to read as follows:
							
								(B)Second
				phaseEach agency referred to in paragraph (1) may provide
				directly, or authorize any second phase SBIR award recipient to purchase with
				funds available from their SBIR awards, services described in paragraph (1), in
				an amount equal to not more than $8,000 per year, per
				award.
								.
						IXDepartment of
			 defense organization and management
				ADepartment of
			 Defense Management
					901.Department of
			 Defense Board of Actuaries
						(a)(1)
			 EstablishmentThere is established in the Department of Defense a
			 Department of Defense Board of Actuaries (hereinafter in this section referred
			 to as the Board). The Board shall consist of three members who
			 shall be appointed by the President from among qualified professional actuaries
			 who are members of the Society of Actuaries.
							(2)(A)Except as provided in
			 subparagraph (B), the members of the Board shall serve for a term of 15 years,
			 except that a member of the Board appointed to fill a vacancy occurring before
			 the end of the term for which his predecessor was appointed shall only serve
			 until the end of such term. A member may serve after the end of his term until
			 his successor has taken office. A member of the Board may be removed by the
			 President.
								(B)The three current members of the
			 Department of Defense Retirement Board of Actuaries and the Department of
			 Defense Education Benefits Board of Actuaries shall serve the remainder of
			 their existing terms as members of the Board pursuant to subparagraph
			 (A).
								(C)A member of the Board who is not
			 otherwise an employee of the United States is entitled to receive pay at the
			 daily equivalent of the annual rate of basic pay of the highest rate of basic
			 pay then currently being paid under the General Schedule of subchapter III of
			 chapter 53 of title 5, United States Code, for each day the member is engaged
			 in the performance of duties vested in the Board and is entitled to travel
			 expenses, including a per diem allowance, in accordance with section 5703 of
			 title 5.
								(b)ReportThe
			 Board shall report to the Secretary of Defense annually on the actuarial status
			 of the Department of Defense Military Retirement Fund established by section
			 1461 of title 10, United States Code, and the Department of Defense Education
			 Benefits Fund established by section 2006 of title 10, and shall furnish its
			 advice and opinion on matters referred to it by the Secretary.
						(c)RecordsThe
			 Secretary shall keep, or cause to be kept, such records as necessary for
			 determining the actuarial status of the Funds.
						(d)DoD education
			 benefits fundThe Board shall review valuations of the Department
			 of Defense Education Benefits Fund under section 2006(f) of title 10, United
			 States Code, and shall recommend to the President and thereafter to the
			 Congress such changes as in the Board's judgment are appropriate and necessary
			 to protect the public interest and maintain the Department of Defense Education
			 Benefits Fund on a sound actuarial basis.
						(e)DoD military
			 retirement fundThe Board shall review valuations of the
			 Department of Defense Military Retirement Fund under section 1465(c) of title
			 10, United States Code, and shall report periodically, not less than once every
			 four years, to the President and thereafter to the Congress on the status of
			 the Department of Defense Military Retirement Fund. The Board shall include in
			 such report recommendations for such changes as in the Board's judgment are
			 appropriate and necessary to protect the public interest and maintain the
			 Department of Defense Military Retirement Fund on a sound actuarial
			 basis.
						(f)Repeal of
			 superceded provisions(1)Section 1464 of title
			 10, United States Code, is repealed.
							(2)Section 2006 of title 10 is amended
			 by striking subsection (e).
							(g)Conforming
			 amendments
							(1)The table of
			 sections at the beginning of chapter 74 of title 10, United States Code, is
			 amended by striking the item relating to section 1464.
							(2)Section
			 1175(h)(4) of such title is amended by striking Retirement the
			 first place it appears.
							(3)Section 1460(b)
			 of such title is amended by striking Retirement.
							(4)Section
			 1466(c)(3) of such title is amended by striking
			 Retirement.
							(5)Section 12521(6)
			 of such title is amended by striking Department of Defense Education
			 Benefits Board of Actuaries referred to in section 2006(e)(1) of this
			 title and inserting Department of Defense Board of
			 Actuaries.
							902.Limitation on major
			 Department of Defense headquarters activities personnelSection 130a of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (c)(2), by striking as Major DoD Headquarters Activities in accordance
			 with Department of Defense Directive 5100.73 and all that follows
			 through the period at the end and inserting in regulations prescribed by
			 the Secretary of Defense.; and
						(2)by adding at the
			 end the following new subsection:
							
								(e)Flexibility in
				order To achieve cost savings or eliminate contracts associated with inherently
				governmental functionsIf the Secretary of a military department
				or the commander of a combatant command certifies to the Secretary of Defense
				that a waiver of the limitation in subsection (a) or a reallocation among the
				military departments or combatant commands of the number of personnel
				permissible under subsection (a) either shall result in a cost savings or is
				necessary to eliminate a contract associated with an inherently governmental
				function (including cost savings or the elimination of a contract resulting
				from guidelines and procedures prescribed pursuant to section 343 of the
				National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163)),
				the Secretary of Defense shall waive such limitation or make such reallocation
				to the extent necessary to achieve the cost savings or to eliminate the
				contract.
								.
						903.Flexibility to
			 adjust the number of Army deputy chiefs of staff and assistant chiefs of
			 staffSection 3035(b) of title
			 10, United States Code, is amended to read as follows:
						
							(b)The Secretary of
				the Army shall prescribe the number of Deputy Chiefs of Staff and Assistant
				Chiefs of Staff, for a total of not more than eight
				positions.
							.
					904.Receipts for
			 employees and military members of the Department of Defense
						(a)In
			 generalChapter 53 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
							
								1060c.Receipts for
				employees and military members of the Department of Defense
									Notwithstanding the provisions of
				section 6051 of title 26, and pursuant to regulations prescribed by the
				Secretary of Defense, all statements required by section 6051 of title 26, and
				all periodic statements of leave and earnings, shall be furnished
				electronically to military members and civilian employees of the Department of
				Defense. The Secretary of Defense shall ensure that those employees or military
				members without reliable access to electronic media will receive the statements
				in another
				format.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									1060c. Receipts for employees
				and military members of the Department of
				Defense.
								
								.
						905.Centers for
			 Excellence in Human Rights
						(a)EstablishmentThe
			 Secretary of Defense may operate Centers for Excellence in Human Rights.
						(b)Missions
							(1)The Human Rights
			 Centers shall be used to provide and facilitate education, training, research,
			 and reform, and to develop programs to combat the growing phenomenon of
			 trafficking in persons, and strategic planning for integrating respect for
			 human rights into all aspects of military operations, doctrine, education,
			 judicial systems, other internal control mechanisms, and relations with civil
			 society.
							(2)The Human Rights
			 Centers may sponsor conferences, symposia, seminars, academic exchanges, and
			 courses, as well as special projects such as studies, reviews, design of
			 curricula, and evaluations.
							(3)The Human Rights
			 Centers will place special emphasis on implementation of reforms that result in
			 measurable real world improvements providing effective security while
			 respecting human rights.
							(4)The Centers may
			 perform such other missions as the Secretary of Defense may specify.
							(c)Joint operation
			 with educational institutions and non-governmental organizations
			 authorizedThe Secretary of Defense may enter into agreements
			 with appropriate officials of institutions of higher education and
			 non-governmental organizations to provide for joint operation of the Centers.
			 Any such agreements shall provide for the institution or organization to
			 furnish necessary administrative services for the Centers, including
			 administration and allocation of funds.
						(d)Acceptance of
			 donations
							(1)Except as
			 provided in paragraph (2), the Secretary of Defense may accept, on behalf of
			 the Centers, gifts and donations to be used to defray the costs of the Centers
			 or to enhance the operation of the Centers. Such donations may be accepted from
			 any State or local government, any foreign government, any foundation or other
			 charitable organization (including any that is organized or operates under the
			 laws of a foreign country), or any other private source in the United States or
			 a foreign country.
							(2)The Secretary may
			 not accept a gift or donation under paragraph (1) if the acceptance of the gift
			 or donation would compromise or appear to compromise—
								(A)the ability of
			 the Department of Defense, any employee of the Department, or members of the
			 Armed Forces, to carry out any responsibility or duty of the Department in a
			 fair and objective manner; or
								(B)the integrity of
			 any program of the Department of Defense or of any person involved in such a
			 program.
								(3)The Secretary
			 shall prescribe written guidance setting forth the criteria to be used in
			 determining whether or not the acceptance of a foreign gift or donation would
			 have a result described in paragraph (2).
							(4)Funds accepted by
			 the Secretary under paragraph (1) shall be credited to appropriations available
			 to the Department of Defense for the Centers. Funds so credited shall be merged
			 with the appropriations to which credited and shall be available for the Center
			 for the same purposes and the same period as the appropriations with which
			 merged.
							(e)Gift or
			 donation definedFor purposes of this section, a gift or donation
			 is a gift or donation of funds, materials (including research materials),
			 property, or services (including lecture services and faculty services).
						(f)Formulation and
			 execution of programs
							(1)The Secretary of
			 Defense may exercise the authorities of this section only with the concurrence
			 of the Secretary of State.
							(2)The Secretaries
			 of Defense and State shall jointly formulate any program or other activities
			 undertaken pursuant to the authority of this section. The Secretaries shall
			 coordinate with one another, under procedures that they jointly establish, to
			 ensure implementation of such programs and activities, including in a manner
			 that incorporates appropriate vetting procedures, irrespective of the source of
			 funding for the activity, and that avoids duplication with existing
			 programs.
							BChemical
			 demilitarization program
					911.Change in
			 termination requirement for Chemical Demilitarization Citizens’ Advisory
			 CommissionsSection 172 of the
			 National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484;
			 106 Stat. 2341) is amended—
						(1)in subsections
			 (b), (f), and (g), by striking Assistant Secretary of the Army
			 (Research, Development, and Acquisition) and inserting Assistant
			 Secretary of the Army (Acquisition, Logistics, and Technology);
			 and
						(2)in subsection
			 (h), by striking after the stockpile located in that commission's State
			 has been destroyed and inserting after closure activities
			 required pursuant to regulations promulgated by the Administrator of the
			 Environmental Protection Agency pursuant to the Solid Waste Disposal Act (42
			 U.S.C. 6901 et seq.) have been completed for the chemical agent destruction
			 facility in the commission's State, or upon the request of the Governor of the
			 commission's State, whichever occurs first.
						CIntelligence-related
			 matters
					921.Repeal of standards
			 of mandatory disqualification from eligibility for Department of Defense
			 security clearanceSection 986
			 of title 10, United States Code, is repealed.
					922.Technical
			 amendments to title 10, United States Code, arising from enactment of the
			 Intelligence Reform and Terrorism Prevention Act of 2004
						(a)References to
			 head of intelligence communityTitle 10, United States Code, is
			 amended by striking Director of Central Intelligence each place
			 it appears in the following provisions and inserting Director of
			 National Intelligence:
							(1)Section
			 192(c)(2).
							(2)Section
			 193(d)(2).
							(3)Section
			 193(e).
							(4)Section
			 201(a).
							(5)Section
			 201(b)(1).
							(6)Section
			 201(c)(1).
							(7)Section
			 425(a).
							(8)Section
			 426(a)(3).
							(9)Section
			 426(b)(2).
							(10)Section
			 441(c).
							(11)Section
			 441(d).
							(12)Section
			 443(d).
							(13)Section
			 2273(b)(1).
							(14)Section
			 2723(a).
							(b)References to
			 head of Central Intelligence AgencySuch title is further amended
			 by striking Director of Central Intelligence each place it
			 appears in the following provisions and inserting Director of the
			 Central Intelligence Agency:
							(1)Section
			 431(b)(1).
							(2)Section
			 444.
							(c)Other
			 amendmentsSection 201 of such title is further amended—
							(1)in subsection
			 (b), by amending paragraph (1) to read as follows:
								
									(1)In the event of a
				vacancy in a position referred to in paragraph (2), before appointing an
				individual to fill the vacancy or recommending to the President an individual
				to be nominated to fill the vacancy, the Secretary of Defense shall obtain the
				concurrence of the Director of National Intelligence as provided in section
				106(b) of the National Security Act of 1947 (50 U.S.C.
				403–6(b)).
									;
				and
							(2)in subsection
			 (c), by striking National Foreign Intelligence Program and
			 inserting National Intelligence Program.
							923.Protection of
			 information regarding weapons of mass destruction
						(a)Prohibition
			 from disclosure under freedom of information ActInformation in
			 the possession of the Department of Defense concerning weapons of mass
			 destruction, as defined in subsection (d) of this section, shall not be
			 disclosed under section 552 of title 5, United States Code (commonly referred
			 to as the Freedom of Information Act (FOIA)) for the period of time the
			 sensitivity of the information can be reasonably confirmed. Any information
			 controlled under the Atomic Energy Act of 1954, as amended, is exempt from the
			 provisions of this Act. This exemption shall be implemented in a manner so as
			 to not unduly restrict the public's current level of access to environmental
			 impact statements, records concerning healthcare activities, or other
			 information essential to inform official decision-making concerning the health
			 and safety of the public.
						(b)Requirement for
			 safeguardingThe Department of Defense shall safeguard
			 information concerning weapons of mass destruction commensurate with the
			 sensitivity of the information concerned and shall take all reasonable actions
			 to ensure parties outside the Federal government with whom the Department
			 shares such information safeguard it in the same manner.
						(c)Application of
			 State or local disclosure lawsInformation subject to this
			 section that the Department has provided to State and local authorities shall
			 not be made available pursuant to any State or local law requiring disclosure
			 of information or records.
						(d)DefinitionsIn
			 this section:
							(1)The term
			 weapon of mass destruction has the same meaning as given in the
			 Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C.
			 2302).
							(2)The term
			 information concerning weapons of mass destruction means
			 information that—
								(A)would assist in
			 developing, producing, or using weapons of mass destruction or in evading the
			 detection or the monitoring of the development, production, use, or presence of
			 weapons of mass destruction; or
								(B)would disclose a
			 vulnerability to the effects of a weapon of mass destruction; and
								(C)has been
			 determined to be currently sensitive by an official designated as an Initial
			 Denial Authority for the Department of Defense component concerned pursuant to
			 Department of Defense Directive 5400.7–R, DoD Freedom of Information Act
			 Program, September 1998, or successor directive.
								Examples of
			 such information could include information that remains current and sensitive,
			 such as but not limited to, formulas and design descriptions of lethal and
			 incapacitating materials; maps, designs, security/emergency response plans, and
			 vulnerability assessments for facilities containing weapons of mass destruction
			 materials; studies of the effects and possible methods of weaponization of
			 weapons of mass destruction materials; design details, capabilities, and
			 application of detection, surveillance, countermeasures, and measurement
			 equipment or plans; United States Government evaluations of response plans of
			 State and local governments; and evaluation of weapons of mass destruction
			 dispersal systems or methods.(e)ReportingNinety
			 days following the one-year anniversary of the effective date of this section,
			 the Department of Defense will provide to the Department of Justice and the
			 Office of Management and Budget a report detailing the number of FOIA requests
			 received for information covered under this section, a description of the
			 information requested, and specific actions taken as a result of the
			 request.
						924.Prohibition on
			 disclosure of certain geodetic productsSection 455 of title 10, United States Code,
			 is amended by adding at the end the following new subsections:
						
							(d)Prohibition on
				disclosure of geodetic productsAny person, including any current
				and former government and contractor personnel, who knowingly distributes,
				transfers or engages in the sale of any product that the Secretary of Defense
				has withheld from the public in accordance with subsection (b) shall be subject
				to the penalties and administrative actions set forth in subsection (e).
							(e)Penalties and
				administrative sanctions(1)Criminal
				penaltiesWhoever engages in conduct constituting a violation of
				subsection (b) or (d) shall be imprisoned for not more than 5 years or fined as
				provided under title 18, or both.
								(2)Civil penaltiesThe
				Attorney General may bring a civil action in an appropriate United States
				district court against any person who engages in conduct constituting a
				violation of subsection (b) or (d). Upon proof of such conduct by a
				preponderance of the evidence, the person is subject to a civil penalty. An
				individual who engages in such conduct is subject to a civil penalty of not
				more than $50,000 for each violation plus twice the amount of compensation that
				the individual received or offered for the prohibited conduct. An organization
				that engages in such conduct is subject to a civil penalty of not more than
				$500,000 for each violation plus twice the amount of compensation that the
				organization received or offered for the prohibited
				conduct.
								.
					XGeneral
			 provisions
				AFinancial
			 matters
					1001.Repeal of
			 requirement for two-year budget cycle for the Department of
			 DefenseSection 1405 of the
			 Department of Defense Authorization Act, 1986 (Public Law 99–145; 99 Stat. 744;
			 31 U.S.C. 1105 note) is repealed.
					1002.Short-term
			 investment of burden sharing contributions from Republic of KoreaSection 2350j(b) of title 10, United States
			 Code, is amended—
						(1)by striking
			 Contributions and inserting (1) Contributions;
			 and
						(2)by inserting at
			 the end the following new paragraph:
							
								(2)The Secretary of
				Defense may authorize the deposit of contributions accepted under subsection
				(a) from the Republic of Korea in Korean Won into an account that is interest
				bearing if the contributions are invested in treasury obligations of the
				Republic of Korea of not more than six months maturity. Interest received on
				such accounts shall be treated the same as the contributions on which the
				interest was earned and shall be available for the same purpose as those
				contributions.
								.
						1003.Increase
			 limitation on advance billing of Working Capital Fund customersSection 2208(l)(3) of title 10, United
			 States Code, is amended by striking $1,000,000,000 and inserting
			 $2,000,000,000.
					BPolicy Relating
			 to Vessels and Shipyards
					1011.Temporary waiver of
			 the minimum aircraft carrier requirementSection 5062(b) of title 10, United States
			 Code, is amended by inserting after the first sentence the following new
			 sentence: Notwithstanding the preceding sentence or any other provision
			 of law, the naval combat forces of the Navy may include less than 11
			 operational aircraft carriers for the period of time between the
			 decommissioning of the USS ENTERPRISE (CVN 65) and the commissioning of the CVN
			 78..
					1012.Disposals to
			 foreign nationsThe text of
			 section 7307 of title 10, United States Code, is amended to read as
			 follows:
						
							(a)Notification
				requirements for transfers of all vesselsThe Secretary of
				Defense, with the concurrence of the Secretary of State, may dispose of a naval
				vessel to another nation (whether by sale, lease, grant, loan, barter,
				transfer, or otherwise) in accordance with applicable provisions of law, but
				only after—
								(1)the Secretary of Defense notifies the
				Committee on Armed Services of the Senate and the Committee on Armed Services
				of the House of Representatives in writing of the proposed disposition;
				and
								(2)30 days of continuous session of Congress
				have expired following the date on which such notice is sent to those
				committees.
								(b)Continuity of a
				sessionFor purposes of subsection (a)(2), the continuity of a
				session of Congress is broken only by an adjournment of the Congress sine die,
				and the days on which either House is not in session because of an adjournment
				or more than 3 days to a day certain are excluded in the computation of such
				30-day
				period.
							.
					CCounter-drug
			 activities
					1021.Use of funds
			 for counter-drug and counter-terrorismSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1594), as
			 amended by section 1022 of the National Defense Authorization Act for Fiscal
			 Year 2006 (Public Law 109–163; 119 Stat. 3427), is further amended by striking
			 fiscal years 2006 and 2007 and inserting fiscal year
			 2008.
					DMatters related
			 to homeland security
					1031.Support to
			 national special security events and other critical national security
			 activities
						(a)In
			 generalChapter 1 of title 32, United States Code, is amended by
			 adding at the end the following new section:
							
								116.Defense
				support of civil authorities
									(a) In
				generalAt the request of a Federal department or agency head,
				and when authorized by the Secretary of Defense, the Governor of a State may
				employ under this title units or members of the National Guard of that State to
				provide defense support of civil authorities to the requesting Federal
				department or agency, as specified in subsection (c). Subject to the exceptions
				in subsections (d), the costs incurred by the National Guard shall be
				reimbursed to the Department of Defense from the appropriations available to
				the Federal department or agency to which the support was provided. This
				reimbursement will include the costs of—
										(1)the pay,
				allowances, clothing, subsistence, gratuities, travel, and related expenses of
				personnel of the National Guard of that State;
										(2)the operation and
				maintenance of the equipment and facilities of the National Guard of that
				State; and
										(3)the procurement
				of services and equipment, and the leasing of equipment, for the National Guard
				of that State.
										(b)Crediting of
				receiptsAny funds received by the Department of Defense as
				reimbursement for support provided by units or members of the National Guard
				under this section shall be credited, at the option of the Secretary of
				Defense, to:
										(1)the
				appropriation, fund, or account to fund the support; or
										(2)the appropriate
				appropriation, fund, or account currently available for such purpose.
										(c)Activities
				includedDefense support of civil authorities activities
				authorized by subsection (a) include support provided for National Special
				Security Events and other activities determined by the Secretary of Defense as
				being critical to national security such as:
										(1)Ground
				reconnaissance activities;
										(2)Airborne
				reconnaissance activities;
										(3)Logistical
				support;
										(4)Emergency medical
				assistance and services;
										(5)Communications
				services;
										(6)Security
				assistance and services; and
										(7)Air and ground
				transportation.
										(d)Waiver of
				reimbursementA Federal department or agency to which support is
				provided under this chapter is not required to reimburse the Department of
				Defense for such support if the Secretary of Defense waives reimbursement. The
				Secretary of Defense may waive the reimbursement requirement under this section
				if—
										(1)the support is
				provided in the normal course of military training or operations; or
										(2)the support
				provided results in a benefit to units or members of the National Guard
				providing the support that is substantially equivalent to that which would
				otherwise be obtained from military operations or training.
										(e)Requirements
				for requestsRequests for assistance from Federal departments or
				agencies under this section shall be submitted to the Secretary of Defense. Any
				such request shall include the following:
										(1)The specific
				support capability requested.
										(2)The duration of
				the requested support activities.
										(3)A certification
				that the requested support activities will be fully reimbursable.
										(4)A certification
				from the Governor of the involved State(s) that the requested support will be
				provided at a time when the personnel involved are not in Federal
				service.
										(f)Characterization
				of serviceAll duty performed under this section shall be
				considered to be full-time National Guard duty under section 502(f) of this
				title.
									(g)DurationThe
				period for which support may be provided to a Federal department or agency
				under this section shall be limited to 180 days. When requested by the head of
				a Federal department or agency, the Secretary of Defense may, with the
				concurrence of the Governor of the State, extend the period of time for an
				additional 90 days to meet extraordinary circumstances.
									(h)Training and
				benefitsA member of the National Guard performing duty under
				this section shall, in addition to performing such duty, participate in the
				training required under section 502(a) of this title. The pay, allowances, and
				other benefits of the member while participating in the training shall be the
				same as those to which the member is entitled while performing the duty under
				this chapter. The member is not entitled to additional pay, allowances, or
				other benefits for participation in training required under section 502(a)(1)
				of this title.
									(i)Training
				limitationsTo ensure that the use of units and personnel of the
				National Guard of a State for activities specified in subsections (a) and (b)
				of this section does not degrade the training and readiness of such units and
				personnel, the following requirements shall apply in determining the activities
				that units and personnel of the National Guard of a State may perform:
										(1)The performance
				of the activities is not to affect adversely the quality of that training or
				otherwise interfere with the ability of a member or unit of the National Guard
				to perform the military functions of the member or unit.
										(2)The performance
				of the activities is not to degrade the military skills of the members of the
				National Guard performing those activities.
										(j)Support
				excludedDefense support of civil authorities activities
				conducted under authority of this section may not be provided if the provision
				of such support will affect adversely the military preparedness of the United
				States.
									(k)Relationship to
				other authoritiesNothing in this chapter shall be construed as a
				limitation on the authority of any unit of the National Guard of a State, when
				such unit is not in Federal service, to perform functions authorized to be
				performed by the National Guard by the laws of the State concerned.
									(l)DefinitionsFor
				purposes of this section:
										(1)The term
				State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam or the Virgin Islands.
										(2)The term
				National Special Security Event means an event designated as
				such as authorized by the President that, by virtue of its political, economic,
				social, or religious significance, may be the target of terrorism or other
				criminal
				activity.
										.
						(b)Clerical and
			 conforming amendments
							(1)The table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
								
									
										116. Defense support of civil
				authorities.
									
									.
							(2)Section 115 of
			 title 10, United States Code, is amended—
								(A)by redesignating
			 subsection (i) (the second place it appears) as subsection (j); and
								(B)in subsection
			 (j), as redesignated, by inserting or defense support of civil
			 authorities under section 116 after chapter 9.
								EOther
			 matters
					1041.Protection of
			 Department of Defense persons designated by the Secretary of
			 DefenseSection 2674(b)(1) of
			 title 10, United States Code, is amended—
						(1)in the matter
			 preceding subparagraph (A), by inserting after the first sentence the following
			 new sentence: In addition, the Secretary may authorize such law
			 enforcement and security personnel to provide for the physical security and
			 protection of Department of Defense personnel and others entitled to Federal
			 protection from assault and other crimes of violence under Federal statutes,
			 within or outside the United States, when threat conditions cause the Secretary
			 to determine that such protection is necessary for reasons of national
			 security.;
						(2)in subparagraph
			 (A), by striking status; and and inserting status within
			 or outside the United States;;
						(3)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
						(4)by adding at the
			 end the following new subparagraphs:
							
								(C)may, when
				providing for the physical security and protection of persons under this
				section, make arrests without a warrant for violations of the United States
				Code committed in their presence to the extent otherwise authorized by
				law.
								(D)Nothing in
				paragraph (1) shall be construed to preclude or limit, in any way, the implied
				or inherent powers of the Secretary of Defense, the duties and authorities of
				the United States Department of State, United States Secret Service or any
				other Federal law enforcement agency.
								(E)The powers
				granted to law enforcement and security personnel under paragraph (1), who
				provide for the physical security and protection of Department of Defense
				personnel entitled to Federal protection from assault and other crimes of
				violence under Federal statutes, shall be exercised only in accordance with
				guidelines approved by the Secretary and the Attorney General; said powers
				shall be exercised with the concurrence of the Department of State to the
				extent they are exercised outside the United
				States.
								.
						1042.Clarification
			 of jurisdiction of the United States District Courts to hear bid protest
			 disputes involving maritime contractsSection 1491 of title 28, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(d)Jurisdiction over
				any actions described under subsection (b)(1) of this section arising out of a
				maritime contract or a proposed maritime contract shall be governed by this
				section, and shall not be subject to the jurisdiction of the District Courts of
				the United States under the Act of March 9, 1920, commonly known as the
				Suits in Admiralty Act (41 Stat. 525; 46 U.S.C. App. 741 et
				seq.), or the Act of March 3, 1925, commonly known as the Public Vessels
				Act (43 Stat. 1112; 46 U.S.C. App. 781 et
				seq.).
							.
					1043.Cancellation
			 of use of aircraft for proficiency flying: limitation
						(a)In
			 generalSection 2245 of title 10, United States Code, is
			 repealed.
						(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter 1
			 of chapter 134 of such title is amended by striking the item relating to
			 section 2245.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007.
						1044.Prompt conversion
			 of Army forces in Hawaii
						(a)FindingThe
			 Congress finds that the conversion in Hawaii of the 2nd Brigade of the 25th
			 Infantry Division to a Stryker Brigade Combat Team is necessary to the national
			 defense, supports U.S. foreign policy, and conforms to prior direction of
			 Congress with regard to the reorganization of the Army into a more effective
			 fighting force.
						(b)ConversionThe
			 Secretary of the Army shall convert the 2nd Brigade of the 25th Infantry
			 Division to a Stryker Brigade Combat Team, at its current location, and such
			 conversion shall proceed to completion notwithstanding any other provision of
			 law.
						1045.Expand
			 cooperative agreement authority for management of cultural resources to include
			 off-installation mitigation
						(a)Expanded
			 authoritySection 2684(a) of title 10, United States Code, is
			 amended to read as follows:
							
								(a)Authority(1)The Secretary of
				Defense or the secretary of a military department may enter into a cooperative
				agreement with a State, local or tribal government or other entity—
										(A)for the preservation, management,
				maintenance, and improvement of cultural resources; and
										(B)for the conduct of research regarding
				cultural resources.
										(2)Such cultural resources must be
				located—
										(A)on a military installation; or
										(B)off a military installation, but only
				if the cooperative agreement directly relieves or eliminates current or
				anticipated restrictions that would or might restrict, impede, or otherwise
				interfere, whether directly or indirectly, with current or anticipated military
				training, testing, or operations on the installation.
										(3)Activities under the cooperative
				agreement shall be subject to the availability of funds to carry out the
				cooperative
				agreement.
									.
						(b)Expanded
			 definitionSubsection (c) of such section is amended by adding at
			 the end the following new paragraph:
							
								(5)An Indian sacred
				site, as the that term is defined in section 1(b)(iii) of Executive Order
				13007.
								.
						XICivilian
			 personnel matters
				1101.Compensation
			 for Federal wage system employees for certain travel hoursSection 5544(a) of title 5, United States
			 Code, is amended in the third sentence in the matter following paragraph (3) by
			 inserting , including travel by an employee to such an event and the
			 return of such employee from such event to his or her official duty
			 station, after event.
				1102.Special
			 benefits for civilian employees assigned on deployment temporary change of
			 station
					(a)AuthoritySubchapter
			 II of chapter 57 of title 5, United States Code, is amended by inserting after
			 section 5737 the following new section:
						
							5737a.Civilian
				employees deployed in contingency operations: quarters, rations, and other
				benefits
								(a)Covered
				employeesThis section applies to civilian employees in the
				Executive Branch who are assigned on a temporary change of station in support
				of a contingency operation in an overseas location.
								(b)Quarters and
				rations at deployment duty stationThe head of an agency may
				provide an employee assigned as described in subsection (a) with quarters and
				rations, without charge, during the period of the assignment.
								(c)Storage of
				privately owned vehicleThe head of an agency, during the period
				an employee is assigned as described in subsection (a) and for such additional
				period as determined by the head of an agency, may provide for the storage
				without charge, or reimburse an employee for the storage, of one motor vehicle
				that is owned or leased by the employee (or a dependent of the employee) and is
				for the personal use of the employee. Only one vehicle per employee may be
				stored under this provision.
								(d)Relationship to
				other pay and allowancesA payment, quarters, allowance, or
				benefit under this section may be provided in addition to any other pay,
				allowance, or benefit to which the employee is entitled.
								(e)RegulationsThe
				Administrator of the General Services Administration shall prescribe
				regulations to carry out this section.
								(f)DefinitionsIn
				this section:
									(1)The term
				civilian employee has the meaning given the term
				employee in section 2105(a) of this title.
									(2)The term
				temporary change of station means an assignment from the
				employee's official duty station to a temporary duty station for which an
				employee receives payments under section 5737 of this
				title.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 57 of
			 such title is amended by inserting after the item relating to section 5737 the
			 following new item:
						
							
								5737a. Civilian employees
				deployed in contingency operations: quarters, rations, and other
				benefits.
							
							.
					1103.Authority to
			 waive limitation on premium pay for Federal civilian employees
					(a)Waiver
			 authorityDuring calendar
			 year 2008 and notwithstanding section 5547 of title 5, United States Code, the
			 head of an Executive agency may waive the limitation, up to $212,100, for total
			 compensation, including limitations on the aggregate of basic pay and premium
			 pay payable in a calendar year, to an employee who performs work while in an
			 overseas location that is in the area of responsibility of the Commander of the
			 United States Central Command, in direct support of, or directly related
			 to—
						(1)a military
			 operation, including a contingency operation; or
						(2)an operation in
			 response to a declared emergency.
						(b)Additional pay
			 not considered basic payTo the extent that a waiver under
			 subsection (a) results in payment of additional premium pay of a type that is
			 normally creditable as basic pay for retirement or any other purpose, such
			 additional pay shall not be considered to be basic pay for any purpose, nor
			 shall it be used in computing a lump-sum payment for accumulated and accrued
			 annual leave under section 5551 of title 5, United States Code.
					(c)RegulationsThe
			 Director of the Office of Personnel Management may issue regulations to ensure
			 appropriate consistency among heads of executive agencies in the exercise of
			 authority granted by this section.
					1104.Increase in
			 authorized number of defense intelligence senior executive service
			 employeesSection 1606(a) of
			 title 10, United States Code, is amended by striking 594 and
			 inserting 644 in fiscal year 2008 and 694 in fiscal year
			 2009.
				1105.Accumulation
			 of annual leave by senior level employeesSection 6304(f)(1) of title 5, United States
			 Code, is amended—
					(1)by striking
			 in in the matter preceding subparagraph (A);
					(2)by striking
			 the each place it appears and inserting in
			 the;
					(3)by striking
			 or at the end of subparagraph (D);
					(4)by striking the
			 period at the end of subparagraph (E) and inserting a semicolon; and
					(5)by adding at the
			 end the following new subparagraphs:
						
							(F)designated as a
				senior-level position under subsection (a) of section 5376 of this title;
				or
							(G)designated as a
				senior-level position under subsection (a) of section 1607 of title
				10.
							.
					1106.Travel
			 compensation for prevailing rate employees
					(a)Eligibility for
			 compensatory time off for travelSection 5550b(a) of title 5,
			 United States Code, is amended by striking section 5542(b)(2)
			 and inserting sections 5542(b)(2) and 5544(a).
					(b)Conforming
			 amendmentSection 5541(2)(xi) of such title is amended by
			 striking section 5544 and inserting sections 5544 and
			 5550b.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
						(1)the effective
			 date of any regulations prescribed to carry out such amendments; or
						(2)the 90th day
			 after the date of the enactment of this Act.
						1107.Annuity
			 commencing dates
					(a)Civil service
			 retirement systemSection 8345(b)(1) of title 5, United States
			 Code, is amended by striking the first day of the month after
			 both places it appears and inserting the day after.
					(b)Federal
			 employees' retirement systemSection 8464(a) of such title is
			 amended to read as follows:
						
							(a)Except as
				otherwise provided in this chapter—
								(1)an annuity
				payable from the Fund commences on the day after—
									(A)separation from
				the service, in the case of an employee or Member retiring under section 8412
				or 8414; or
									(B)pay ceases and
				the applicable age and service requirements are met in the case of an employee
				or Member retiring under section 8413; and
									(2)an annuity
				payable from the Fund commences on the day after separation from the service or
				the day after pay ceases and the requirements for title to an annuity are met
				in the case of an employee or Member retiring under section
				8451.
								.
					1108.Life
			 insurance coverage for employees called to active dutySection 8706(b) of title 5, Untied States
			 Code, is amended by adding at the end the following new paragraph:
					
						(5)The insurance of
				an employee continues for up to 24 months after discontinuance of pay for any
				employee who—
							(A)is enrolled in
				life insurance under this chapter;
							(B)is a member of a
				reserve component of the armed forces;
							(C)is called or
				ordered to active duty;
							(D)is placed on
				leave without pay to perform active duty; and
							(E)serves on active
				duty for a period of more than 30 consecutive
				days.
							.
				1109.Flexibility
			 in setting pay for employees who move from a Department of Defense or Coast
			 Guard nonappropriated fund instrumentality position to a DoD or Coast Guard
			 position in the general schedule pay systemSection 5334(f) of title 5, United States
			 Code, is amended to read as follows:
					
						(f)(1)This subsection applies
				to an employee of a nonappropriated fund instrumentality of the Department of
				Defense or the Coast Guard described in section 2105(c) who moves, voluntarily
				or involuntarily, without a break in service of more than 3 days, to a position
				in the Department of Defense or the Coast Guard, respectively, that is subject
				to this subchapter.
							(2)For an employee subject to this
				subsection, service in a covered nonappropriated fund instrumentality shall be
				treated as Federal service in the executive branch for the purpose of applying
				any regulations issued by the Director of the Office of Personnel Management
				governing the setting of an employee's rate of basic pay under this subchapter
				based on rates received under another Federal pay system. In the case of such
				an employee who is moved involuntarily and without a substantial change in
				duties, the employee is entitled under this paragraph to the lowest step of the
				employee's grade that equals or exceeds the employee's rate of basic pay under
				the nonappropriated fund instrumentality immediately prior to so moving (after
				applying geographic pay conversion consistent with the regulations described in
				the first sentence of this paragraph) or, if there is no such step, the maximum
				rate of the grade (except as may be provided for under section 5365 or any
				other provision of law).
							(3)Notwithstanding any other provision
				of law, in the case of an employee subject to this subsection, the employee's
				initial rate of basic pay under this subchapter may be set under the authority
				provided by the second sentence in section 5333 (subject to applicable
				regulatory requirements) as if the employee were a newly appointed employee, if
				the resulting rate would exceed the rate set under paragraph
				(2).
							.
				1110.Informing
			 government contractor employees of their whistleblower rights
					(a)PolicyThe
			 head of each Executive agency shall prescribe in regulation a policy for
			 informing employees of a contractor of their whistleblower rights and
			 protections under section 2409 of title 10, United States Code, and section 265
			 of title 41, United States Code, as implemented by title 48, Code of Federal
			 Regulations, subpart 3.9.
					(b)Content of
			 regulationsThe regulations shall include the following
			 requirements:
						(1)Employees of Government contractors shall
			 be notified in writing of the provisions of section 2409 of title 10, United
			 States Code, and section 265 of title 41, United States Code.
						(2)Such notice to contractor employees shall
			 state that the restrictions imposed by any employee agreement or non-disclosure
			 agreement shall not supersede, conflict with, or otherwise alter the employee
			 rights created by section 2409 of title 10, United States Code, and section 265
			 of title 41, United States Code, or their implementing regulations.
						(c)DefinitionIn
			 this section, the term contractor has the meaning given that term
			 in section 2409(e)(4) of title 10, United States Code, and section 265(e)(2) of
			 title 41, United States Code.
					XIIMatters
			 relating to foreign nations
				AAssistance and
			 Training
					1201.Authority to
			 train and equip foreign personnel to assist in accounting for missing
			 personnel
						(a)In
			 generalThe Secretary of Defense, with the concurrence of the
			 Secretary of State, may provide assistance to foreign nations to assist the
			 Department of Defense with recovery and accounting activities for missing
			 United States personnel.
						(b)Types of
			 assistanceSuch assistance may include the provision of
			 equipment, supplies, services, training, and funding: Provided
			 further, That the authority to provide assistance under this section
			 is in addition to any other authority to provide assistance to foreign
			 nations.
						(c)LimitationAssistance
			 authorized under this section may not exceed $1,000,000 in any fiscal
			 year.
						1202.Provision of
			 support and services to foreign military and state aircraft
						(a)In
			 general(1)Section 9626 of title
			 10, United States Code, is amended to read as follows:
								
									9626.Aircraft
				supplies and services: foreign military or other foreign state
				aircraft
										(a)AuthorityThe
				Secretary of the Air Force, under such regulations as he may prescribe, may
				provide any of the following supplies or services, when in the best interests
				of the United States, on a reimbursable basis without an advance of funds if
				similar supplies and services are furnished on a like basis to military
				aircraft and other state aircraft of the United States by the foreign country
				concerned:
											(1)Routine airport
				services, including landing and takeoff assistance, servicing aircraft with
				fuel, use of runways, parking and servicing, baggage and cargo loading and
				unloading, to military and other state aircraft of foreign countries.
											(2)Miscellaneous
				supplies, including Air Force-owned fuel, provisions, spare parts, and general
				stores, but not including ammunition, to military and other state aircraft of
				foreign countries.
											(b)Routine airport
				services(1)Routine airport
				services may be furnished under this section at no cost to the foreign country
				concerned where such services are provided by United States Air Force personnel
				and equipment without direct cost to the Air Force.
											(2)When furnishing
				routine airport services under this section to military or other state aircraft
				of a foreign country, the Secretary may furnish such services without
				reimbursement if such services are provided under an agreement that provides
				for the reciprocal furnishing by such country of routine airport services to
				military and other state aircraft of the United States without
				reimbursement.
											(3)If routine
				airport services are furnished under this section by a working-capital fund
				activity of the Air Force established under section 2208 of this title and such
				activity is not reimbursed directly for the costs incurred by the activity in
				furnishing those services by reason of paragraph (2), the working-capital fund
				activity shall be reimbursed for such costs out of operating funds currently
				available to the Air
				Force.
											.
							(2)The table of
			 sections at the beginning of chapter 939 of such title is amended by striking
			 the item relating to section 9626 and inserting the following new item:
								
									
										9626. Aircraft supplies and
				services: foreign military or other foreign state
				aircraft.
									
									.
							(b)Conforming
			 amendmentSection 9629(3) of such title is amended by striking
			 of a foreign military or air attaché.
						BNonproliferation
			 matters and countries of concern
					1211.Repeal of
			 certain laws pertaining to the Joint Committee for the Review of
			 Counterproliferation Programs
						(a)Joint Committee
			 for the Review of Counterproliferation Programs of the United
			 StatesSection 1605 of the National Defense Authorization Act for
			 Fiscal Year 1994 (title XVI of Public Law 103–160; 22 U.S.C. 2751 note) is
			 repealed.
						(b)Reports on
			 counterproliferation activities and programsSection 1503 of the
			 National Defense Authorization Act for Fiscal Year 1995 (title XV of Public Law
			 103–337; 22 U.S.C. 2751 note) is repealed.
						COther
			 matters
					1221.Cooperative
			 research and development agreements: NATO organizations; allied and friendly
			 foreign countriesSubsection
			 (e) of section 2350a, of title 10, United States Code, is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 an arms cooperation opportunities document both places it
			 appears and inserting a cooperative opportunities document;
			 and
							(B)by striking
			 a Mission Need Statement in subparagraph (B) and inserting
			 an analysis of alternatives plan; and
							(2)in paragraph (2),
			 by striking An arms cooperation opportunities document and
			 inserting A cooperative opportunities document.
						1222.Amendment to
			 the composition of the Board of Visitors of the Western Hemisphere Institute
			 for Security CooperationSection 2166(e)(1)(F) of title 10, United
			 States Code, is amended to read as follows:
						
							(F)The commanders of
				the combatant commands having geographic responsibilities for the Western
				Hemisphere, or designees of those
				officers.
							.
					1223.Accept funds
			 from the Government of PalauSection 1933(a) of title 48, United States
			 Code, is amended—
						(1)by inserting
			 (1) before In recognition; and
						(2)by adding at the
			 end the following new paragraph—
							
								(2)The Secretary of
				Defense may accept the $250,000 annual funds from the Government of Palau.
				Funds accepted by the Secretary under this section from the Government of Palau
				shall be credited to the appropriations available to the Department of Defense
				for the Civic Action Team. Funds so credited shall be merged with the
				appropriations to which credited and shall be available to the Civic Action
				Team for the same purposes and the same period as the appropriations with which
				they are
				merged.
								.
						1224.Sharing risks
			 in international operations
						(a)Sharing risks
			 in international operationsChapter 443 of title 49, United
			 States Code, is amended by adding at the end the following new
			 subchapter:
							
								IIRisk
				Sharing
									
										Sec.
										44311. Sharing risks in
				  international operations.
									
									44311.Sharing
				risks in international operations
										(a)Risk-sharing
				obligationsWith the approval
				of the President, the Secretary of Defense or the Secretary of State may incur
				obligations that arise from losses incurred as a result of participation in an
				international risk-sharing agreement covering aircraft operations in support of
				the North Atlantic Treaty Organization or other similar international
				organization or alliance, without regard to the nationality of registration or
				ownership of aircraft.
										(b)Risk-sharing
				revolving fund(1)At the time of such
				obligation and for each obligation there will be established a revolving fund
				in the Treasury, to be known as the air operations risk-sharing revolving fund
				to be administered by the Secretary of Transportation, and to be available
				without fiscal year limitation. The fund is distinct from the aviation
				insurance revolving fund established by section 44307 of this chapter.
											(2)The fund shall be used to pay the
				amounts due to other nations or organizations and to receive contributions from
				other nations or organizations under an agreement referred to in subsection
				(a). Contributions received by the United States under an agreement referred to
				in subsection (a) and credited to the air operations risk-sharing revolving
				fund may be used to pay subsequent amounts due other nations or organizations
				under such agreement. When payment is due under an agreement referenced in
				subsection (a), and the fund either has no monies or the monies in the fund are
				insufficient to make the payment, the Secretary of the Department that has
				incurred the obligation pursuant to subsection (a) shall provide the necessary
				amount to the air operations risk-sharing revolving fund or directly to the
				other nations or organizations.
											(3)The Secretary of the Department that
				has incurred the obligation pursuant to subsection (a) may request and the
				Secretary of Transportation may transfer funds from the air operations
				risk-sharing revolving fund to the aviation insurance revolving fund in order
				to satisfy, in whole or in part, an obligation owed to the Secretary of
				Transportation to cover losses incurred at the request of the Secretary
				concerned pursuant to section 44305(b) of this title.
											(4)On request of the Secretary of
				Transportation, the Secretary of the Treasury may invest all or any part of the
				amount in the air operations risk-sharing revolving fund in interest-bearing
				securities of the United States government. The interest on, and the proceeds
				from, the sale or redemption of the securities shall be credited to the air
				operations risk sharing revolving fund.
											(5)At the completion of air operations
				entered pursuant to (a) above, the Secretary of the Department that has
				incurred the obligation shall terminate the risk-sharing revolving fund when
				the Secretary reasonably believes that no additional claims or contributions
				will be received. Amounts in the risk-sharing revolving fund will be
				transferred to the miscellaneous receipts account in the Treasury. Any
				contributions received after termination will also be transferred to that
				account.
											(c)Indemnification
				not affectedThis section does not affect a requirement to make a
				prompt payment to the Secretary of Transportation for credit to the aviation
				insurance revolving fund under an indemnity agreement under section 44305(b) of
				this title.
										(d)Expenses not
				incurredThe requirement for the Secretary of Transportation to
				pay expenses incurred through the use of appropriated funds under 44307(d) of
				this title shall not apply to this
				section.
										.
						(b)Clerical and
			 conforming amendments
							(1)The table of
			 sections at the beginning of such chapter is amended—
								(A)by inserting
			 SUBCHAPTER
			 I—GENERAL after CHAPTER 443—INSURANCE; and
								(B)by adding at the
			 end the following:
									
										IIRISK
				SHARING
											
												44311. Sharing risks in
				  international operations.
											
										.
								(2)Chapter 443 is
			 further amended by inserting SUBCHAPTER I—GENERAL before section
			 44301.
							(3)Section
			 44307(a)(1) of such title is amended—
								(A)by inserting
			 to be known as the aviation insurance revolving fund before the
			 period at the end of the first sentence; and
								(B)by striking
			 fund payments to carry out this chapter in the second sentence
			 and inserting aviation insurance revolving fund payments to carry out
			 this chapter except pursuant to section 44311.
								(c)Permanent
			 appropriationSection 9514 of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 subsection (g) as subsection (h); and
							(2)by inserting
			 after subsection (f) the following new subsection (g):
								
									(g)Risk-sharing
				obligations authority and permanent appropriation(1)Upon approval by the
				President, the Secretary of Defense, after consultation with the Secretary of
				State, is authorized to enter into an international sharing of risk agreements
				pursuant to section 44311 of title 49 with regard to civil aircraft supporting
				military operations of the North Atlantic Treaty Organization or similar
				international organization or alliance in which the United States is a party.
				The Secretary of Defense may incur obligations that arise from losses incurred
				as a result of an international risk-sharing agreement covering aircraft
				operations in support of the North Atlantic Treaty Organization or other
				similar international organization or alliance, without regard to the
				nationality of registration or ownership of the aircraft.
										(2)To fund obligations of such
				international sharing of risk agreements, there is authorized to be
				appropriated to the Secretary of Defense such sums as may be necessary to pay
				or incur such obligations. Any final judgment rendered in any suit authorized
				under Federal law and any final payment or settlement in furtherance of such
				international sharing of risk agreements shall, upon the presentation of a duly
				authenticated copy thereof, be paid by the proper accounting officers of the
				Department of Defense into the air operations risk-sharing revolving fund from
				funds specifically appropriated by Congress for such international risk-sharing
				agreement; otherwise there is hereby appropriated, out of any money in the
				Treasury of the United States not otherwise appropriated, a sum sufficient to
				pay any such judgment or award or
				settlement.
										.
							XIIIMatters
			 related to defense against terrorism and related security matters
				1301.Rationalizing
			 rewards for assistance in combating terrorismSection 127b of title 10, United States
			 Code, is amended—
					(1)in subsection
			 (b), by striking $200,000 and inserting
			 $5,000,000;
					(2)in subsection
			 (c)(1)(B), by striking $50,000 and inserting
			 $1,000,000; and
					(3)in subsection
			 (d)(2), by striking $100,000 and inserting
			 $2,000,000.
					XIVAdditional
			 authorizations for increased costs due to the global war on terror for military
			 activities and military construction for fiscal year 2008
				1401.Army
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for procurement for the Army
			 as follows:
					(1)For aircraft,
			 $1,900,306,000.
					(2)For missiles,
			 $492,734,000.
					(3)For weapons and
			 tracked combat vehicles, $4,780,172,000.
					(4)For ammunition,
			 $313,000,000.
					(5)For other
			 procurement, $13,630,977,000.
					1402.Navy and
			 Marine Corps procurement
					(a)NavyFunds
			 are hereby authorized to be appropriated for fiscal year 2008 for procurement
			 for the Navy as follows:
						(1)For aircraft,
			 $3,099,958,000.
						(2)For weapons,
			 including missiles and torpedoes, $251,281,000.
						(3)For other
			 procurement, $793,311,000.
						(b)Marine
			 corpsFunds are hereby authorized to be appropriated for fiscal
			 year 2008 for procurement for the Marine Corps in the amount of
			 $2,462,140,000.
					(c)Navy and marine
			 corps ammunitionFunds are hereby authorized to be appropriated
			 for fiscal year 2008 for procurement of ammunition for the Navy and Marine
			 Corps in the amount of $590,090,000.
					1403.Air Force
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for procurement for the Air
			 Force as follows:
					(1)For aircraft,
			 $3,336,809,000.
					(2)For ammunition,
			 $74,005,000.
					(3)For missiles,
			 $1,800,000.
					(4)For other
			 procurement, $3,760,206,000.
					1404.Defense-wide
			 activities procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2008 for Defense-wide
			 procurement in the amount of $469,768,000.
				1405.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2008 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $4,000,000,000.
				1406.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2008 for the use of the Department of Defense for
			 research, development, test, and evaluation, as follows:
					(1)For the Army,
			 $141,653,000.
					(2)For the Navy,
			 $618,428,000.
					(3)For the Air
			 Force, $1,369,781,000.
					(4)For Defense-wide
			 activities, $727,498,000.
					1407.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense,
			 for expenses, not otherwise provided for, for operation and maintenance, in
			 amounts as follows:
					(1)For the Army, $46,230,964,000.
					(2)For the Navy, $5,426,407,000.
					(3)For the Marine Corps,
			 $4,013,093,000.
					(4)For the Air Force, $10,536,330,000.
					(5)For the Defense-wide activities,
			 $6,098,990,000.
					(6)For the Army Reserve, $158,410,000.
					(7)For the Navy Reserve, $69,598,000.
					(8)For the Marine Corps Reserve,
			 $68,000,000
					(9)For the Army National Guard,
			 $466,150,000.
					(10)For the Air National Guard,
			 $31,168,000.
					1408.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds in amounts as
			 follows:
					(1)For the Defense
			 Working Capital Funds, $1,676,275,000.
					(2)For the National
			 Defense Sealift Fund, $5,110,000.
					1409.Other
			 Department of Defense programs
					(a)Defense health
			 programFunds are hereby authorized to be appropriated for the
			 Department of Defense for fiscal year 2008 for expenses, not otherwise provided
			 for, for the Defense Health Program, in the amount of $1,022,842,000 is for
			 Operation and Maintenance.
					(b)Drug
			 interdiction and counter drug activities, defense-wideFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2008 for expenses, not otherwise provided for, for Drug Interdiction and
			 Counter-Drug Activities, Defense-wide, in the amount of $257,618,000.
					(c)Defense
			 inspector generalFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2008 for expenses, not otherwise
			 provided for, for the Office of the Inspector General of the Department of
			 Defense, in the amount of $4,394,000, is for Operation and Maintenance.
					1410.Iraq Freedom
			 FundFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for the Iraq Freedom Fund in
			 the amount of $107,500,000.
				1411.Afghanistan
			 Security Forces FundFunds are
			 hereby authorized to be appropriated for fiscal year 2008 for the Afghanistan
			 Security Forces Fund in the amount of $2,700,000,000.
				1412.Iraq Security
			 Forces FundFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for the Iraq Security Forces
			 Fund in the amount of $2,000,000,000.
				1413.Additional
			 end strengths for active forcesIn addition to the end strengths authorized
			 in section 401 of this Act, the Armed Forces are authorized additional
			 strengths for active duty personnel as of September 30, 2008, as
			 follows:
					(1)The Army,
			 36,000.
					(2)The Marine Corps,
			 9,000.
					1414.Military
			 personnelThis section would
			 authorize an additional $17,070,263,000 for military personnel.
				1415.Authorized
			 Army construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 1415(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts set
			 forth in the following table:
					
						Army: Outside the United States
						
							
								CountryInstallation or LocationAmount
								
							
							
								AfghanistanBagram Air Base103,000,000
								
								IraqCamp
					 Adder80,650,000
								
								 Al
					 Asad86,100,000
								
								Camp
					 Anaconda88,200,000
								
								Fallujah880,000
								
								Camp
					 Marez880,000
								
								Mosul43,000,000
								
								Q-West26,000,000
								
								Camp
					 Ramadi880,000
								
								Scania5,000,000
								
								Camp
					 Speicher103,700,00
								
								Camp
					 Taqqadum880,000
								
								Tikrit43,000,000
								
								Camp
					 Victory34,400,000
								
								Camp
					 Warrior880,000
								
								Various Locations102,000,000
								
								Total719,450,000
								
							
						
					
				1416.Military
			 construction authorization of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2007, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $738,850,000 as follows:
					(1)For military
			 construction projects outside the United States authorized by section 607(a),
			 $719,450,000.
					(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $19,400,000.
					1417.Authorized
			 Navy construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 1417(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts set
			 forth in the following table:
					
						Navy: Inside the United States
						
							
								StateInstallation or LocationAmount
								
							
							
								CaliforniaCamp Pendleton102,034,000
								
								Twenty-Nine
					 Palms4,440,000
								
								North
					 CarolinaCamp Lejeune43,340,000
								
								Total149,814,000
								
							
						
					
				1418.Military
			 construction authorization of appropriations, NavySubject
			 to section 2825 of title 10, United States Code, funds are hereby authorized to
			 be appropriated for fiscal years beginning after September 30, 2007, for
			 military construction, land acquisition, and military family housing functions
			 of the Department of the Navy in the total amount of $169,071,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $149,814,000.
					(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $7,491,000.
					(3)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $11,766,000.
					BMilitary
			 construction authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2007.
			XXIArmy
				[TO BE SUBMITTED AT A LATER DATE]
				XXIINavy
				[TO BE SUBMITTED AT A LATER DATE]
				XXIIIAir
			 Force
				[TO BE SUBMITTED AT A LATER DATE]
				XXIVDefense
			 agencies
				[TO BE SUBMITTED AT A LATER DATE]
				XXVNorth Atlantic
			 Treaty Organization Security Investment Program
				[TO BE SUBMITTED AT A LATER DATE]
				XXVIChemical
			 demilitarization construction program
				[TO BE SUBMITTED AT A LATER DATE]
				XXVIIGuard and
			 reserve forces facilities
				[TO BE SUBMITTED AT A LATER DATE]
				XXVIIIExpiration
			 and extension of authorizations
				[TO BE SUBMITTED AT A LATER DATE]
				XXIXMilitary
			 construction general provisions
				AMilitary
			 construction program and military family housing changes
					2901.Alternative
			 authority for acquisition and improvement of military housingSection 2883(c) of title 10, United States
			 Code, is amended—
						(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
							
								(G)Subject to
				subsection (f), any amounts that the Secretary of Defense transfers to that
				Fund from amounts in the Department of Defense Base Closure Account
				2005.
								;
				and
						(2)in paragraph (2),
			 by adding at the end the following new subparagraph:
							
								(G)Subject to
				subsection (f), any amounts that the Secretary of Defense transfers to that
				Fund from amounts in the Department of Defense Base Closure Account
				2005.
								.
						2902.Increased threshold
			 for congressional notification of leases for military family housing facilities
			 in a foreign countrySection
			 2828(f) of title 10, United States Code, is amended by striking
			 $500,000 and inserting $1,000,000.
					2903.Updating
			 foreign currency fluctuation adjustment for certain military family housing
			 leases in KoreaSection
			 2828(e)(5)(A) of title 10, United States Code, is amended to read as
			 follows:
						
							(A)for—
								(i)foreign currency
				fluctuations from October 1, 1987, in the case of maximum lease amounts
				provided for under paragraphs (1), (2), and (3); or
								(ii)foreign currency
				appreciation during the previous fiscal year, starting from October 1, 2002, in
				the case of the maximum lease amount provided for under paragraph (4);
				and
								.
					2904.Flexibility
			 in determining domestic family housing lease maximumsSection 2828(b) of title 10, United States
			 Code, is amended—
						(1)in paragraph (2),
			 by striking paragraphs (3) and (4) and inserting
			 paragraphs (3), (4), and (7); and
						(2)by adding at the
			 end the following new paragraph:
							
								(7)The Secretary of
				the Army may lease not more than 600 of the 10,000 family housing units
				provided in paragraph (1) at an amount not greater than 33 percent above the
				maximum lease amount under paragraph (3), as adjusted under paragraph (5) for
				the fiscal year in which a unit is leased under this paragraph. The maximum
				lease amount provided in this paragraph shall apply only to Army family housing
				in areas designated by the Secretary of the Army and for leases not to exceed a
				term of 2
				years.
								.
						2905.Extension of
			 authority to accept equalization payments for facility exchangesParagraph (5) of section 2809(c) of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2126) is amended by striking September
			 30, 2007 and inserting September 30, 2010.
					BReal property and
			 facilities administration
					2911.Consolidation
			 of real property provisions without substantive change
						(a)ConsolidationSection
			 2663 of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
							
								(h)Options for
				military construction projects(1)The Secretary of a
				military department may acquire an option on a parcel of real property before
				or after its acquisition is authorized by law, if he considers it suitable and
				likely to be needed for a military project of his department.
									(2)As consideration for an option
				acquired under paragraph (1), the Secretary may pay, from funds available to
				his department for real property activities, an amount that is not more than 12
				percent of the appraised fair market value of the
				property.
									.
						(b)Conforming
			 amendments(1)Section 2677 of such
			 title is repealed.
							(2)The table of sections at the
			 beginning of chapter 159 of such title is amended by striking the item relating
			 to section 2677.
							2912.Transfer of
			 the Air Force Memorial to the Department of the Air Force
						(a)Transfer of
			 jurisdictionNotwithstanding any other provision of section 2863
			 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law
			 107–107; 115 Stat. 1330), and section 2881 of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 879),
			 administrative jurisdiction, custody, and control of the parcel of land
			 described in section 2863(b)(1) of the National Defense Authorization Act for
			 Fiscal Year 2002 is hereby transferred to the Secretary of the Air
			 Force.
						(b)Access and
			 management of the Air Force MemorialIn addition to existing
			 authorities, the Secretary of the Air Force may enter into a cooperative
			 agreement with the Air Force Memorial Foundation or other appropriate private
			 organizations to provide management, maintenance and repair of the Air Force
			 Memorial and surrounding site and to guarantee public access to the
			 memorial.
						CLand
			 conveyances
					2921.Land transfer
			 of Arlington Naval Annex to Arlington National CemeterySection 2881(h) of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 879), is
			 amended by striking paragraphs (1) and (2) and inserting the following new
			 paragraphs:
						
							(1)January 1,
				2013;
							(2)the date when the
				Arlington Naval Annex property is no longer required (as determined by the
				Secretary of Defense) for use as temporary office space; or
							(3)twelve months
				after the date the Secretary of the Army notifies the Secretary of Defense that
				the Arlington Naval Annex property is needed for the expansion of Arlington
				National
				Cemetery.
							.
					DOther
			 matters
					2931.Authority to
			 use operation and maintenance funds for construction projects outside the
			 United States
						(a)In
			 generalChapter 169 of title 10, United States Code, is amended
			 by inserting after section 2809 the following new section:
							
								2810.Authority to
				use operation and maintenance funds for construction projects outside the
				United States
									(a)In
				generalThe Secretary of Defense may obligate appropriated funds
				available for operation and maintenance to carry out a construction project
				outside the United States that the Secretary determines meets each of the
				following conditions:
										(1)The construction
				is necessary to meet urgent military operational requirements involving the use
				of the armed forces in support of a declaration of war, the declaration by the
				President of a national emergency under section 201 of the National Emergencies
				Act (50 U.S.C. 1621), or a contingency operation.
										(2)The requirement
				is of a temporary nature, such that there is no intention of using the
				construction after the operational requirements have been satisfied.
										(3)The level of
				construction is the minimum necessary to meet the temporary operational
				requirements.
										(b)Limitation on
				use of authority(1)The total cost of the
				construction projects carried out under this section shall not exceed
				$200,000,000 in any fiscal year.
										(2)The Secretary of
				Defense may waive the limitation imposed by paragraph (1) if the Secretary
				determines that the obligation of operation and maintenance funds for
				construction projects in excess of the amount specified in such paragraph is
				vital to the national security.
										(3)Upon use of the
				waiver authority granted by paragraph (2), the Secretary shall notify the
				Office of Management and Budget of the amounts of operation and maintenance
				funds obligated in excess of $200,000,000 along with a description of the
				projects so funded.
										(c)Relation to
				other authoritiesThe authority provided by this section, and the
				limited authority provided by section 2805(c) of this title, are the only
				authorities available to the Secretary of Defense and the Secretaries of the
				military departments to use appropriated funds available for operation and
				maintenance to carry out construction
				projects.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2809 the following
			 new item:
							
								
									2810. Authority to use
				operation and maintenance funds for construction projects outside the United
				States.
								
								.
						2932.Streamlining
			 military construction to reduce facility acquisition and construction cycle
			 timeSection 2805 of title 10,
			 United States Code, is amended—
						(1)in subsection
			 (a)(1)—
							(A)by striking
			 $1,500,000 and inserting $3,000,000; and
							(B)by striking
			 $3,000,000 in the last sentence and inserting
			 $7,000,000;
							(2)in subsection
			 (b)(1), by striking $750,000 and inserting
			 $1,500,000; and
						(3)in subsection
			 (c)(1)—
							(A)in subparagraph
			 (A)—
								(i)by
			 striking $1,500,000 and inserting $3,000,000;
			 and
								(ii)by
			 striking or at the end;
								(B)in subparagraph
			 (B)—
								(i)by
			 striking $750,000 and inserting $1,500,000;
			 and
								(ii)by
			 striking the period at the end and inserting ; or and
								(C)by adding at the
			 end the following new subparagraph:
								
									(C)$2,000,000, in
				cases where the disposal of obsolete facilities as part of the project results
				in a reduction in facility footprint at least equal to the footprint of the new
				facility. The approving official must certify the demolition (or disposal by
				other means) of the offsetting
				facility.
									.
							2933.Amendment of
			 the Federal Land Policy and Management Act of 1976 to include Nevada as a State
			 where the military can access public land via a permit granted by the Secretary
			 of the InteriorSection 302(d)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732) is
			 amended—
						(1)by inserting or Nevada, as
			 appropriate, after Governor of Alaska; and
						(2)by inserting or Nevada, as
			 appropriate, after Recreation Area).
						
